Exhibit 10.19

 

STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE MODIFIED NET

 

1.             Basic Provisions (“Basic Provision”).

 

1.1           Parties:  This Lease (“Lease”), dated for reference purposes only,
September 27, 2005, is made by and between Oakmead Ventures LLC, a California
Limited Liability Company (“Landlord”) and Symyx Technologies, Inc., A Delaware
Corporation (“Tenant”), (collectively the “Parties,” or individually a “Party”).

 

1.2(a)      Premises:  Initially that certain portion of an approximately 60,000
square foot Building located at 415 Oakmead Parkway consisting initially of
approximately 30,000 sq. ft. of space, including all improvements therein or to
be removed by Landlord under the terms of this Lease, and commonly known as
Suite 415A Oakmead Parkway, located in the City of Sunnyvale, County of Santa
Clara, State of California, with zip code 95054 as outlined on Exhibit A
attached hereto (“Premises”). :  On June 1, 2007 the definition of Premises
shall be modified and expanded to then include the entire Building located at
415 Oakmead Parkway consisting of approximately 60,000 sq. ft. of space,
including all improvements therein or to be removed by Landlord under the terms
of this Lease, and commonly known as Suites 415A and 415B Oakmead Parkway,
located in the City of Sunnyvale, County of Santa Clara, State of California,
with zip code 95054 as outlined on Exhibit A attached hereto (“Premises”).  The
“Building” is that certain building containing the Premises and generally
described as an approximately 60,000 sq. ft. R&D building.  The allocation of
the Building between 415A and 415B will be mutually agreed to by the parties.

 

In addition to Tenant’s rights to use and occupy the Premises as hereinafter
specified, Tenant shall have non-exclusive rights to the Common Areas (as
defined in Paragraph 2.7 below) as hereinafter specified.  The Premises, the
Building, the Common Areas, the land upon which they are located, along with all
other buildings and improvements thereon, are herein collectively referred to as
the “Industrial Center.”  (Also see Paragraph 2.)

 

1.2(b)      Parking: All vehicle parking spaces within the Industrial Center. 
(Also, see Paragraph 2.6)

 

1.3           Term: Ten years and -0- months (“Original Term”) commencing upon
December 1, 2005 (“Commencement Date”) and ending November 15, 2015 (“Expiration
Date”).  (Also Paragraph 3.)

 

1.4           Early Possession: Upon Lessor purchasing the property (“Early
Possession Date”).  (Also Paragraphs 3.2 and 3.3.)

 

1.5           Base rent: $21,600 per month (“Base Rent”), payable on the first
day of each month commencing on December 1, 2005  (Also see Paragraph 4.  ) This
rent is for 415 A or ½ of the building.  Landlord shall be free to lease the
balance of the building (415B) for a term through 5/30/07 to another tenant.  On
June 1, 2007 the definition of the Premises shall be expanded to include the
balance of the building defined as both 415A and 415B and the Base Rent shall be
adjusted upward to $45,000 NNN per month with the base rent of $45,000
increasing 3% annually thereafter starting June 1, 2008.

 

1.6(a)      Base Rent Paid Upon Execution: $21,600 as Base Rent for the first
month.

 

1.6(b)      Tenant’s Share of Common Area Operating Expenses: 50% until June 1,
2007 then 100%  (“Tenant’s Share”).

 

1.7           Security Deposit: $55,344 (“Security Deposit”).  (Also see
Paragraph 5)

 

1.8           Permitted Use: office, R&D, Lab, light manufacturing, warehousing
or other legal uses (“Permitted Use”) (Also see Paragraph 5.)

 

1.9           Insuring Party.  Landlord is the “Insuring Party.”  (Also see
Paragraph 8)

 

1.10(a)    Real Estate Brokers.  The following real estate broker(s)
(collectively, the “Brokers”) and brokerage relationships exist in this
transaction and are consented to by the Parties (check applicable boxes):

 

o            ***** represents Landlord exclusively (“Landlord’s Broker”);

 

ý            Grubb & Ellis represents Tenant exclusively (“Tenant’s Broker”); or

 

o            *****  represents both Landlord and Tenant (“Dual Agency”).  (/also
see Par. 15.)

 

1.10(b)    Payment to Brokers.  Upon the execution of this Lease by both
Parties, Landlord shall pay to said Broker(s)according to separate written
agreement between Landlord and said Broker(s).

 

1.11         Guarantor.  Intentionally Deleted.

 

1.12         Addenda and Exhibits.  Attached hereto is an Exhibit A all of which
constitute a part of this Lease.

 

MULTI-TENANT - MODIFIED NET

Eight-L 1993

Initials        /        

 

1

--------------------------------------------------------------------------------


 

2.             Premises, Parking and Common Areas.

 

2.1           Letting.  Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises, for the term, at the rental, and upon all of
the terms, covenants and conditions set forth in this Lease. The leaseable area
is measured to the outside edge of the outside walls, to the centerline of any
demising walls, including a pro rata share of the electrical room and other
common spaces.  Unless otherwise provided herein, any statement of square
footage set forth in this Lease, or that may have been used in calculating
rental and/or Common Area Operating Expenses, is an approximation which Landlord
and Tenant agree is reasonable and the rental and Tenant’s Share (as defined in
Paragraph 1.6(b) based thereon is not subject to revision whether or not the
actual square footage is more or less.

 

2.2           Condition.  Landlord shall deliver the Premises to Tenant clean
and free of debris on the Commencement Date.  Landlord does warrant to Tenant
that any of the existing plumbing from Building to the street, electrical
systems from street to the master control box, fire sprinkler system except for
the distribution,  and loading doors, in the Premises will be in good working
order but all other systems are “as is.”  All correction of anything
non-compliant that are to be in good working order shall be the obligation of
Landlord at Landlord’s sole cost and expense, any other corrections or work
shall be at Tenant’s sole cost.

 

2.3           Warranties.          Tenant acknowledges that neither landlord nor
any of its agents made any representations or warranties respecting the project,
the buildings, or the leased premises, upon which tenant relied in entering into
this lease, which are not expressly set forth in this lease. Tenant further
acknowledges that neither Landlord nor any of its agents made any
representations as to (i) whether the leased premises may be used for tenant’s
intended use under existing law or; (ii) the suitability of the leased premises
for the conduct of tenant’s business or; (iii) the exact square footage of the
leased premises; that tenant relied solely upon its own investigations
respecting said premises (including but not limited to the electrical and fire
sprinkler systems, security, environmental aspects, seismic and earthquake
requirements, and compliance with the American with Disabilities Act and
applicable zoning, municipal, county, state and federal laws, ordinances and
regulations and any covenants or restrictions of record (collectively,
“Applicable Laws”) and that upon its execution of this lease, accepts the
leaseable area as specified herein.  Tenant expressly waives any and all claims
for damage by reason of any statement, representation, warranty, promise or
other agreement of landlord or landlord’s agent(s), if any, not contained in
this lease or in any addenda hereto.

 

2.4           Tenant as Prior Owner/Occupant.  The warranties made by Landlord
in this Paragraph 2.2 shall be of no force or effect if immediately prior to the
date set forth in Paragraph 1.1 Tenant was the owner or occupant of the
Premises.  In such event, Tenant shall, at Tenant’s sole cost and expense,
correct any non-compliance of the Premises with said warranties.

 

2.5           Vehicle Parking.  Tenant shall be entitled to use all Parking
Spaces specified in Paragraph 1.2(b) on those portions of the Common Areas as
exists at the Commencement Date.  Said parking spaces shall be used for parking
by vehicles no larger than full-size passenger automobiles, SUVs or pick-up
trucks, herein called “Permitted Size Vehicles.”  Vehicles other than Permitted
Size Vehicles shall be parked and loaded or unloaded as directed by Landlord in
the Rules and Regulations (as defined in Paragraph 40) issued by Landlord. 
(Also see Paragraph 2.9.)

 

(a)           Tenant shall not permit or allow any vehicles that belong to or
are controlled by Tenant or Tenant’s employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Landlord for such activities.

 

(b)           Landlord shall at the Commencement Date of this Lease, provide the
parking facilities required by Applicable Law and this Lease.

 

2.6           Common Areas - Definition.  The term “Common Areas” is defined as
all areas and facilities outside the Premises and within the exterior boundary
line of the Industrial Center and Interior utility raceways within the Premises
that are provided and designated by the Landlord from time to time for the
general non-exclusive use of Landlord, Tenant and other tenants of the
Industrial Center and their respective employees, suppliers, shippers,
customers, contractors and invitees, including parking areas, loading and
unloading areas, trash areas, roadways, sidewalks, walkways, parkways, driveways
and landscaped areas.

 

2.7           Common Areas - Tenant’s Rights.  Landlord hereby grants to Tenant,
for the benefit of Tenant and its employees, suppliers, shippers, contractors,
customers and invitees, during the term of this Lease, the non-exclusive right
to use, in common with others entitled to such use, the Common Areas as they
exist from time to time, subject to any rights, powers, and privileges reserved
by Landlord under the terms hereof or under the terms of any rules and
regulations or restrictions governing the use of the Industrial Center.  Under
no circumstances shall the right herein granted to use the Common Areas be
deemed to include the right to store any property, temporarily or permanently,
in the Common Areas.  Any such storage shall be permitted only by the prior
written consent of Landlord or Landlord’s designated agent, which consent may be
revoked at any time.  In the event that any unauthorized storage shall occur
then Landlord shall have the right,  without notice, in addition to such other
rights and remedies that it may have, to remove the property and charge the cost
to Tenant, which cost shall be immediately payable upon demand by Landlord.

 

2

--------------------------------------------------------------------------------


 

2.8           Common Areas - Rules and Regulations.  Landlord or such other
person(s) as Landlord may appoint shall have the exclusive control and
management of the Common Areas and shall have the right, from time to time, to
establish, modify, amend and enforce reasonable Rules and Regulations with
respect thereto in accordance with Paragraph 40.  Tenant agrees to abide by and
conform to all such Rules and Regulations and to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform.  Landlord
shall not be responsible to Tenant for the non-compliance with said rules and
regulations by other tenants of the Industrial Center.

 

2.9           Common Areas - Changes.  Landlord shall have the right prior to
June 1, 2007 only and to be effective only until June 1, 2007, in Landlord’s
sole discretion, from time to time:

 

(a)           To make changes to the Common Areas, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas, walkways and utility raceways;

 

(b)           To close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available;

 

(c)           To designate other land outside the boundaries of the Industrial
Center to be a part of the Common Areas;

 

(d)           To add additional buildings and improvements to the Common Areas;

 

(e)           To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Industrial Center, or any portion
thereof; and

 

(f)            To do and perform such other acts and make such other changes in,
to or with respect to the Common Areas and Industrial Center as Landlord may, in
the exercise of sound business judgment, deem to be appropriate.

 

3.             Term.

 

3.1           Term. The Commencement Date, Expiration Date and Original Term of
this Lease are as specified in Paragraph 1.3.

 

3.2           Early Possession.  If an Early Possession Date is specified in
Paragraph 1.4 and if Tenant totally or partially occupies the Premises after the
Early Possession Date but prior to the Commencement Date, the obligation to pay
Base Rent or Operating Expenses shall be abated for the period of such early
occupancy.  All other terms of this Lease, however, (including but not limited
to the obligations to carry the insurance required by Paragraph 8) shall be in
effect during such period.  Any such early possession shall not affect nor
advance the Expiration Date of the Original Term.

 

3.3           Delay in Possession.  If for any reason Landlord cannot deliver
possession of the Premises to Tenant by the Early Possession Date, if one is
specified in Paragraph 1.4, or if no Early Possession Date is specified, by the
Commencement Date, Landlord shall not be subject to any liability therefor, nor
shall such failure affect the validity of this Lease, or the obligations of
Tenant hereunder, or extend the term hereof, but in such case, Tenant shall not,
except as otherwise provided herein, be obligated to pay rent or perform any
other obligation of Tenant under the terms of this Lease..  If the Commencement
Date does not happen by January 15 , 2006, Tenant may, at its option, by notice
in writing to Landlord within ten (10) days after January  15, 2006, cancel this
Lease, in which event the parties shall be discharged from all obligations
hereunder; provided further, however, that if such written notice of Tenant is
not received by Landlord within said ten (10) day period, Tenant’s right to
cancel this Lease hereunder shall terminate and be of no further force or
effect.

 

4.             Rent

 

4.1           Base Rent.  Tenant shall pay Base Rent and other rent or charges,
as the same may be adjusted from time to time, to Landlord in lawful money of
the United States, without offset or deduction, on or before the 1st day of each
month.  Base Rent and all other rent and charges for any period during the term
hereof which is for less than one full month shall be prorated based upon the
actual number of days of the month involved.  Payment of Base Rent and other
charges shall be made to Landlord at its address stated herein or to such other
persons or at such other addresses as Landlord may from time to time designate
in writing to Tenant.

 

4.2           Common Area Operating Expenses.  Tenant shall pay to Landlord
during the term hereof, in addition to the Base Rent, Tenant’s Share (as
specified in Paragraph 1.6(b)) of all Common Area Operating Expenses, as
hereinafter defined, during each calendar year of the term of this Lease, in
accordance with the following provisions:

 

(a)           “Common Area Operating Expenses” are defined, for purposes of this
Lease, as all costs incurred by Landlord relating to the ownership and operation
of the Industrial Center, including, but not limited to, the following:

 

(i)            The operation, repair and maintenance, in neat, clean, good order
and condition, of the following:

 

(aa)         The Common Areas, including parking areas, loading and unloading

 

3

--------------------------------------------------------------------------------


 

areas, trash areas, roadways, sidewalks, walkways, parkways, driveways,
landscaped areas, striping, bumpers, irrigation systems, Common Area lighting
facilities, fences and gates, elevators and roof.

 

(bb)         Exterior signs and any tenant directories.

 

(cc)         Fire detection and sprinkler systems.

 

(ii)           The cost of water, gas, electricity and telephone to service the
Common Areas.

 

(iii)          Trash disposal, property management fees of 2% of the gross
monthly rental and security services and the costs of any environmental
inspections.

 

(iv)          Reserves set aside for maintenance and repair of Common Areas.

 

(v)           Real Property Taxes (as defined in Paragraph 10.2) to be paid by
Landlord for the Building and the Common Areas under Paragraph 10 hereof.

 

(vi)          The cost of the premiums for the insurance policies maintained by
Landlord under Paragraph 8 hereof.

 

(vii)         One half of any deductible portion of an insured loss concerning
the building or the Common Areas, except that Tenant shall pay all of the
deductible for any insurance requested by Tenant to be carried by Landlord for
any tenant installed improvements. Except that Tenant shall pay the lesser of
one half any deductible or 2.5% of the total replacement value of the building
shell and $20 for tenant improvements and Tenant shall be solely responsible for
any remaining deductibles regarding any tenant improvements over $20 per ft.

 

(viii)        Any other services to be provided by Landlord that are stated
elsewhere in this Lease to be a Common Area Operating Expense.

 

(b)           Any common Area Operating Expenses and Real Property Taxes that
are specifically attributable to the Building or to any other building in the
industrial Center or to the operation, repair and maintenance thereof, shall be
allocated entirely to the Building or to such other building.  However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Landlord to all
buildings in the Industrial Center.

 

(c)           The inclusion of the improvements, facilities and services set
forth in subparagraph 4.2(a) shall not be deemed to impose an obligation upon
Landlord to either have said improvements or facilities or to provide those
services unless the Industrial Center already has the same, Landlord already
provides the services, or Landlord has agreed elsewhere in this Lease to provide
the same or some of them.

 

(d)           Following shall not be included within Operating Expenses: 
(i) the cost of constructing tenant improvements for any other tenant of the
Building; (ii) the cost of special services, goods, or materials provided to any
other tenant of the Building; (iii) repairs covered by proceeds of insurance or
from funds provided by Tenant or any other tenant of the Building; (iv) legal
fees, advertising costs, or other related expenses incurred by Landlord in
connection with the leasing of space to individual tenants of the Building;
(v) repairs, alterations, additions, improvements, or replacements needed to
rectify or correct any defects in the original design, materials, or workmanship
of Premises or common areas; (vi) damage and repairs necessitated by the
negligence or willful misconduct of Landlord, Landlord’s employees, contractors,
or agents; (vii) executive salaries or salaries of service personnel to the
extent that such personnel perform services not in connection with the
management, operation, repair, or maintenance of the Premises; (viii) Landlord’s
general overhead expenses not related to the Premises; (ix) legal fees,
accountants’ fees, and other expenses incurred in connection with disputes of
tenants; (x) costs incurred due to a violation by Landlord of the terms and
conditions of a lease; (xi) costs of any service provided to Tenant or other
occupants of the Building for which Landlord is reimbursed.

 

(e)           Tenant’s Share of Common Area Operating Expenses shall be payable
by Tenant within thirty (30) days after a reasonably detailed statement of
actual expenses is presented to Tenant by Landlord.  At Landlord’s option,
however, an amount may be estimated by Landlord from time to time of Tenant’s
Share of annual Common Area Operating Expenses and the same shall be payable
monthly or quarterly, as Landlord shall designate, during each 12-month period
of the Lease term, on the same day as the Base Rent is due hereunder.  Landlord
shall deliver to Tenant within sixty (60) days after the expiration of each
calendar year a reasonably detailed statement showing Tenant’s Share of the
actual Common Area Operating Expenses incurred during the preceding year.  If
Tenant’s payments under this Paragraph 4.2(d) during said preceding year exceed
Tenant’s Share as indicated on said statement, Landlord shall be credited the
amount of such over-payment against Tenant’s Share of Common Area Operating
Expenses next becoming due or reimbursed if not sufficient due.  If Tenant’s
payments under this Paragraph 4.2(d) during said preceding year were less than
Tenant’s Share as indicated on said statement, Tenant shall pay to Landlord the
amount of the deficiency within thirty (30) days after delivery by Landlord to
Tenant of said statement.

 

(f)            Not more often than once each calendar year, Tenant, upon thirty
(30) days advance written notice thereof to Landlord, at Tenant’s sole cost and
expense, may retain an independent Certified Public Accountant reasonably
acceptable to Landlord, or utilize an employee of Tenant, to review and audit
Landlord’s books and records with regard to the Operating Expenses for the
Premises and the calculations of Tenant’s

 

4

--------------------------------------------------------------------------------


 

proportionate share thereof.  If it is reasonably determined by such auditors
that Tenant overpaid its share of Operating Expenses or that Operating Expenses
were over billed, Landlord shall refund to Tenant the amount of such overpayment
within thirty (30) days.  If it is reasonably determined by such auditors that
Tenant underpaid its share of any Operating Expenses, Tenant shall pay to
Landlord the amount of such deficiency within thirty (30) days.  If it is
reasonably determined by such auditors that Tenant overpaid its share of any
Operating Expenses by more than five percent (5%), Landlord shall reimburse
Tenant for the reasonable costs of Tenant’s audit not to exceed one thousand
dollars ($1,000).

 

5.             Security Deposit.  Tenant shall deposit with Landlord upon
Tenant’s execution hereof the Security Deposit set forth in Paragraph 1.7 as
security for Tenant’s faithful performance of Tenant’s obligations under this
Lease.  If Tenant fails to pay Base Rent or other rent or charges due hereunder,
or otherwise Defaults under this Lease (as defined in Paragraph 13.1), Landlord
may use, apply or retain all or any portion of said Security Deposit, Tenant
shall within ten (10) days after written request therefore deposit monies with
Landlord sufficient to restore said Security Deposit to the full amount required
by this Lease.  Any time the Base Rent increases during the term of this Lease,
Tenant shall, upon written request from Landlord, deposit additional monies with
Landlord as an addition to the Security Deposit so that the total amount of the
Security Deposit shall at all times bear the same proportion to the then current
Base Rent as the initial Security Deposit bears to the initial Base Rent set
forth in Paragraph 1.5.  Landlord shall not be required to keep all or any part
of the Security Deposit separate from its general accounts.  Landlord shall, at
the expiration or earlier termination of the term hereof and after Tenant has
vacated the Premises, return to Tenant (or, at Landlord’s option, to the last
assignee, if any, of Tenant’s interest herein), that portion of the Security
Deposit not used or applied by Landlord.  Unless otherwise expressly agreed in
writing by Landlord, no part of the Security Deposit shall be considered to be
held in trust, to bear interest or other increment for its use, or to be
prepayment for any monies to be paid by Tenant under this Lease.

 

6.             Use.

 

6.1           Permitted Use.

 

(a)           Tenant shall use and occupy the Premises only for the Permitted
Use set forth in Paragraph 1.8, or any other legal use which is reasonably
comparable thereto, and for no other purpose.  Tenant shall not use or permit
the use of the Premises in a manner that is unlawful, creates waste or a
nuisance, or that disturbs owners and/or occupants of, or causes damage to the
Premises or neighboring premises or properties.

 

(b)           Landlord hereby agrees to not unreasonably withhold or delay its
consent to any written request by Tenant, Tenant’s assignees or subtenants, and
by prospective assignees and subtenants of Tenant, its assignees and subtenants,
for a modification of said Permitted Use, so long as the same will not impair
the structural integrity of the improvements on the Premises or in the Building
or the mechanical or electrical systems therein, does not conflict with uses by
other Tenants, is not significantly more burdensome to the Premises or the
Building and the improvements thereon, and is otherwise permissible pursuant to
this Paragraph 6.  If Landlord elects to withhold such consent, Landlord shall
within five (5) business days after such request give a written notification of
same, which notice shall include an explanation of Landlord’s reasonable
objections to the change in use.

 

6.2           Hazardous Substances.

 

(a)           Reportable Uses Require Consent.  The term “Hazardous Substance”
as used in this Lease shall mean any product, substance, chemical, material or
waste whose presence, nature, quantity and/or intensity of existence, use,
manufacture, disposal, transportation, spill, release or effect, either by
itself or in combination with other materials expected to be on the Premises, is
either: (i) potentially injurious to the public health, safety or welfare, the
environment, or the Premises; (ii) regulated or monitored by any governmental
authority; or (iii) a basis for potential liability of Landlord to any
governmental agency or third party under any applicable statute or common law
theory.  Hazardous Substance shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, crude oil or any products or by-products thereof.  Tenant
shall not engage in any activity in or about the Premises which constitutes a
Reportable Use (as hereinafter defined) of Hazardous Substances without
complying with all Applicable Requirements (as defined in Paragraph 6.3). 
“Reportable Use” shall mean (i) the installation or use of any above or below
ground storage tank, (ii) the generation, possession, storage, use,
transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with, any governmental authority, and (iii) the presence
in, on or about the Premises of a Hazardous Substance with respect to which any
Applicable Laws require that a notice be given to persons entering or occupying
the Premises or neighboring properties.  Notwithstanding the foregoing, Tenant
may, without Landlord’s prior consent, but in compliance with all Applicable
requirements, use any ordinary and customary materials reasonably required to be
used by Tenant in the normal course of the Permitted Use, so long as such use is
not a Reportable Use and does not expose the Premises or neighboring properties
to any meaningful risk of contamination or damage or expose Landlord to any
liability therefor.  In addition, Landlord may (but without any obligation to do
so) condition its consent to any Reportable Use of any Hazardous Substance by
Tenant upon Tenant’s giving Landlord such additional assurances as Landlord, in
its reasonable discretion, deems necessary to protect itself, the public, the
Premises and the environment against damage, contamination or injury and/or
liability therefor.

 

(b)           Duty to Inform Landlord.  If Tenant knows, or has reasonable cause
to believe, that a Hazardous Substance has contaminated the the Premises, the
Common Area or the Building,  Tenant shall immediately give Landlord written
notice thereof, together with a copy of any statement, report, notice,
registration, application, permit, business plan, license, claim, action, or
proceeding given to, or received from, any governmental authority or private
party concerning the presence, spill, release, discharge of, or exposure to,
such Hazardous

 

5

--------------------------------------------------------------------------------


 

Substance including but not limited to all such documents as may be involved in
any Reportable Use involving the Premises.  Tenant shall not cause or permit any
Hazardous Substance to be spilled or released in, on, under or about the
Premises (including, without limitation, through the prompting or sanitary sewer
system).

 

(c)           Indemnification by Tenant.  Tenant shall indemnify, protect,
defend and hold Landlord, its agents, employees, lenders and ground lessor, if
any, and the Premises, harmless from and against any and all damages,
liabilities, judgments, costs, claims, liens, expenses, penalties, loss of
permits and attorneys’ and consultants’ fees arising out of or involving any
Hazardous Substance brought onto the Premises by or for Tenant or by anyone
under Tenant’s control.  Tenant’s obligations under this paragraph 6.2(c) shall
include, but not be limited to, the effects of any contamination or injury to
person, property or the environment created or suffered by Tenant, and the cost
of investigation (including consultants’ and attorneys’ fees and testing),
removal, remediation, restoration and/or abatement thereof, or of any
contamination therein involved, and shall survive the expiration or earlier
termination of this Lease.  No termination, cancellation or release agreement
entered into by Landlord and Tenant shall release Tenant from its obligations
under this Lease with respect to Hazardous Substances, unless specifically so
agreed by Landlord in writing at the time of such agreement.

 

(d)           Indemnification by Landlord.  Tenant represents that it has
received the “Phase I” report dated October 11, 2005 for the Premises.  Landlord
shall indemnify, protect, defend and hold Tenant, its agents and employees
harmless from and against any and all damages, liabilities, judgments, costs,
claims, expenses, penalties, loss of permits and attorneys’ and consultants’
fees arising out of or involving any Hazardous Substance on, in or under the
Premises as of the Commencement Date.  Landlord’s obligation under this
Paragraph 6.2(d) shall include, but not be limited to, the effects of any
contamination or injury to person or property, and the cost of investigation
(including consultants’ and attorneys’ fees and testing), removal, remediation,
restoration and/or abatement thereof, and shall survive the expiration or
earlier termination of this Lease.

 

6.3           Tenant’s Compliance with Requirements.  Tenant shall, at Tenant’s
sole cost and expense, fully, diligently and in a timely manner, comply with all
“Applicable Requirements,” which term is used in this Lease to mean all laws,
rules, regulations, ordinances, directives, covenants, easements and
restrictions of record, permits, and the requirements of any applicable fire
insurance underwriter or rating bureau, relating in any manner to the Premises
(including but not limited to matters pertaining to (i) industrial hygiene,
(ii) environmental conditions on, in, under or about the Premises, including
soil and ground water conditions caused by Tenant or its agents, or invitees,
and (iii) the use, generation, manufacture, production, installation,
maintenance, removal, transportation, storage, spill, or release of any
Hazardous Substance), now in effect or which may hereafter come into effect as
such Applicable Requirements arise from Tenant’s particular use, Tenant
Improvements, Alterations or other actions by Tenant or its agents.  Tenant
shall, within five (5) days after receipt of Landlord’s written request, provide
Landlord with copies of all documents and information, including but not limited
to permits, registrations, manifests, applications, reports and certificates,
evidencing Tenant’s compliance with any Applicable Requirements specified by
Landlord, and shall immediately upon receipt, notify Landlord in writing (with
copies of any documents involved) of any threatened or actual claim, notice,
citation, warning, complaint or report pertaining to or involving failure by
Tenant or the Premises to comply with any Applicable Requirements.

 

6.4           Inspection; Compliance with Law.  Landlord, Landlord’s agents,
employees, contractors and designated representatives, and the holders of any
mortgages, deeds of trust or ground leases on the Premises (“Lenders”) shall
have the right to enter the Premises at any time in the case of an emergency,
and otherwise at reasonable times, for the purpose of inspecting the condition
of the Premises and for verifying compliance by Tenant with this Lease and all
Applicable Requirements (as defined in Paragraph 6.3), and Landlord shall be
entitled to employ experts and/or consultants in connection therewith to advise
Landlord with respect to Tenant’s activities, including but not limited to
Tenant’s installation, operation, use, monitoring, maintenance, or removal of
any Hazardous Substance on or from the Premises.  The costs and expenses of any
such inspections shall be paid by the party requesting same, unless a Default or
Breach of this Lease by Tenant or a violation of Applicable Requirements or a
contamination, caused or materially contributed to by Tenant, is found to exist
or to be imminent, or unless the inspection is requested or ordered by a
governmental authority as the result of any such existing or imminent violation
or contamination.  In such case, Tenant shall upon request reimburse Landlord or
Landlord’s Lender, as the case may be, for the costs and expenses of such
inspections.

 

7.             Maintenance, Repairs, Utility Installations, Trade Fixtures and
Alterations.

 

7.1           Tenant’s Obligations.

 

(a)           Subject to the provision of Paragraphs 2.2 (Condition),  7.2
(Landlord’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation),
Tenant shall, at Tenant’s sole cost and expense and at all times, keep the
Premises and every part thereof in good order, condition and repair (whether or
not such portion of the Premises requiring repair, or the means of repairing the
same, are reasonably or readily accessible to Tenant, and whether or not the
need for such repairs occurs as a result of Tenant’s use, any prior use, the
elements or the age of such portion of the Premises), including, without
limiting the generality of the foregoing, all equipment or facilities
specifically serving the Premises, such as plumbing, heating, air conditioning,
ventilating, electrical, lighting facilities, boilers, fired or unfired pressure
vessels, fire hose connections if within the Premises, fixtures, interior walls,
interior surfaces of exterior walls, ceilings, roof membrane, floors, windows,
doors, plate glass, and skylights, but excluding any items which are the
responsibility of Landlord pursuant to Paragraph 7.2 below.  Tenant, in keeping
the Premises in good order, condition and repair, shall exercise and perform
good maintenance practices.  Tenant’s obligations shall include restorations,
replacements or renewals when necessary to keep the Premises and all
improvements thereon or a part thereof in good order, condition and state of
repair.

 

6

--------------------------------------------------------------------------------


 

(b)           Tenant shall, at Tenant’s sole cost and expense, procure and
maintain a contract, with copies to Landlord, in customary form and substance
for and with a contractor specializing and experienced in the inspection,
maintenance and service of the heating, air conditioning and ventilation system
for the Premises.

 

(c)           If Tenant fails to perform Tenant’s obligations under this
Paragraph 7.1, Landlord may enter upon the Premises after ten (10) days’ prior
written notice to Tenant (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Tenant’s behalf, and put
the Premises in good order, condition and repair, in accordance with Paragraph
13.2 below.

 

7.2           Landlord’s Obligations.  Subject to the provisions of Paragraphs
2.2 (Condition),  4.2 (Common Area Operating Expenses ), 7 (Use), 7.1 (Tenant’s
Obligations), 9 (Damage or Destruction) and 14 (Condemnation), Landlord, subject
to reimbursement pursuant to Paragraph 4.2, shall keep in good order, condition
and repair the foundations, exterior walls, structural condition of interior
bearing walls, exterior roof, fire sprinkler and/or standpipe and hose (if
located in the Common Areas) or other automatic fire extinguishing system
including fire alarm and/or smoke detection systems and equipment, fire
hydrants, parking lots, walkways, parkways, driveways, landscaping, fences,
signs and utility systems serving the Common Areas and all parts thereof, as
well as providing the services for which there is a Common Area Operating
Expense pursuant to Paragraph 4.2.  Landlord shall not be obligated to paint the
exterior or interior surfaces of exterior walls nor shall Landlord be obligated
to maintain, repair or replace windows, doors or plate glass of the Premises. 
Tenant expressly waives the benefit of any statute now or hereafter in effect
which would otherwise afford Tenant the right to make repairs at Landlord’s
expense or terminate this Lease because of Landlord’s failure to keep the
Building, Industrial Center or Common Areas in good order, condition and repair.

 

7.3           Utility Installations, Trade Fixtures, Alterations.

 

(a)           Definitions; Consent Required.  The term “Utility Installations” 
is used in this Lease to refer to all air lines, power panels, electrical
distribution, security, fire protections systems, communications systems,
lighting fixtures, heating, ventilating and air conditioning equipment,
plumbing, and fencing in, on or about the Premises.  The term “Trade Fixtures”
shall mean Tenant’s machinery and equipment which can be removed without doing
material damage to the Premises.  The term “Alterations” shall mean any
modification of the improvements on the Premises which are provided by Landlord
under the terms of this Lease, other than Utility Installations or Trade
Fixtures.  “Tenant-Owned Alterations and/or Utility Installations” are defined
as Alterations and/or Utility Installations made by Tenant that are not yet
owned by Landlord pursuant to Paragraph 7.4(a).  Tenant shall not make nor cause
to be made any Alterations or Utility Installations in, on, under or about the
Premises without Landlord’s prior written consent.  Tenant may, however, make
non-structural Utility Installations to the interior of the Premises (excluding
the roof) without Landlord’s consent but upon notice to Landlord, so long as
they are not visible from the outside of the Premises, do not involve
puncturing, relocating or removing the roof, or changing or interfering with the
fire sprinkler or fire detection systems and the cost thereof for each
Alteration does not exceed $75,000.00 with any Alteration cost within a six
(6) month period to be considered as one Alteration for purposes of this limit.

 

(b)           Consent.  Any Alterations or Utility Installations that Tenant
shall desire to make and which require the consent of the Landlord shall be
presented to Landlord in written form with detailed plans.  All consents given
by Landlord, whether by virtue of Paragraph 7.3(a) or by subsequent specific
consent, shall be deemed conditioned upon:  (i) Tenant’s acquiring all
applicable permits required by governmental authorities; (ii) the furnishing of
copies of such permits together with a copy of the plans and specifications for
the Alteration or Utility Installation to Landlord prior to commencement of the
work thereon; and (iii) the compliance by Tenant with all conditions of said
permits in a prompt and expeditious manner.  Any Alterations of Utility
Installations by Tenant during the term of this Lease shall be done in a good
and workmanlike manner, with good and sufficient materials, and be in compliance
with all Applicable Requirements.  Tenant shall promptly upon completion thereof
furnish Landlord with as-built plans and specifications therefor.

 

(c)           Lien Protection.  Tenant shall pay when due all claims for labor
or materials furnished or alleged to have been furnished to or for Tenant at or
for use on the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein.  Tenant shall
give Landlord not less than ten (10) days’ notice prior to the commencement of
any work in, on, or about the Premises, and Landlord shall have the right to
post notices of non-responsibility in or on the Premises as provided by law.  If
Tenant shall, in good faith, contest the validity of any such lien, claim or
demand, then Tenant shall, at its sole expense, defend and protect itself,
Landlord and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof
against the Landlord or the Premises.  If Landlord shall require, Tenant shall
furnish to Landlord a surety bond satisfactory to Landlord in an amount equal to
one and one-half times the amount of such contested lien claim or demand,
indemnifying Landlord against liability for the same,  as required by law for
the holding of the Premises free from the effect of such lien or claim.  In
addition, Landlord may require Tenant to pay Landlord’s attorneys’ fees and
costs in participating in such action if Landlord shall decide it is to its best
interest to do so and a release bond has not been recorded.

 

7.4           Ownership, Removal, Surrender, and Restoration.

 

(a)           Ownership.  Subject to Landlord’s right to require their removal
and to cause Tenant to become the owner thereof as hereinafter provided in this
Paragraph 7.4, all Alterations and Utility Installations made to the Premises by
Tenant shall be the property of and owned by Tenant, but considered a part of
the Premises.  Landlord may, at any time and at its option, elect in writing to
Tenant to be the owner of all or any specified part of the Tenant-Owned
Alterations and Utility Installations.  Unless otherwise instructed per
Subparagraph 7.4(b) hereof,

 

7

--------------------------------------------------------------------------------


 

all Tenant-Owned Alterations and Utility Installations shall, at the expiration
or earlier termination of this Lease, become the property of Landlord and remain
upon the Premises and be surrendered with the Premises by Tenant.

 

(b)           Removal.  Unless otherwise agreed in writing, Landlord may require
at the time of giving consent and for those not needing or getting consent, then
upon thirty (30) days notice prior to Lease expiration or any time prior to
Lease termination earlier than expiration, that any or all Tenant-Owned
Alterations or Utility Installations or Tenant Improvements be removed by the
expiration or earlier termination of this Lease, notwithstanding that their
installation may have been consented to by Landlord.  Landlord may require the
removal at any time of all or any part of any Alterations or Utility
Installations made without the required consent of Landlord.

 

(c)           Surrender/Restoration.  The voluntary or other surrender of this
lease by Tenant, or a mutual cancellation thereof, shall not work a merger, and
shall, at the option of Landlord, terminate all or any existing subleases or
subtenancies, or may, at the option of Landlord, operate as an assignment to
Landlord of any or all such subleases or subtenancies.  Immediately prior to the
expiration or sooner termination of this Lease, Tenant shall remove all of
Tenant’s signs from the exterior of the Building and shall remove all of
Tenant’s equipment, trade fixtures, furniture, supplies, wall decorations and
other personal property from the Leased Premises, and shall vacate and surrender
the Leased Premises to Landlord in the same condition, broom clean and freshly
repainted, as existed at the Lease Commencement Date plus the Tenant
Improvements and Alterations that do not have to be removed.  Tenant shall
repair all damage to the Leased Premises caused by Tenant or by Tenant’s removal
of Tenant’s property and all damage to the exterior of the Building caused by
Tenant’s removal of Tenant’s signs.  Tenant shall patch and refinish, to
Landlord’s reasonable satisfaction, all penetrations made by Tenant or its
employees to the floor, walls or ceiling of the Leased Premises, whether such
penetrations were made with Landlord’s approval or not.  Tenant shall replace
all stained or damaged ceiling tiles and shall repair or replace, as necessary,
all wall coverings and clean or replace, as may be required, floor coverings to
the reasonable satisfaction of Landlord.  Tenant shall replace all burned out
light bulbs and damaged or stained light lenses.  Tenant shall repair all damage
caused by Tenant to the exterior surface of the Building and the paved surfaces
of the outside areas adjoining the Leased Premises and, where necessary, replace
or resurface same.  Additionally, Tenant shall, prior to the expiration or
sooner termination of this Lease, remove any improvements, constructed or
installed by Tenant which Landlord requests be so removed by Tenant per
Paragraph 7.4(b) above, and repair all damage caused by such removal.  If the
Leased Premises are not surrendered to Landlord in the condition required by
this Article at the expiration or sooner termination of this Lease, Landlord
may, at Tenant’s expense, so remove Tenant’s signs, property and/or improvements
not so removed and make such repairs and replacements not so made or hire, at
Tenant’s expenses, independent contractors to perform such work.  Tenant shall
be liable to Landlord for all costs incurred by Landlord in returning the Leased
Premises to the required condition.  Tenant shall be deemed to have
impermissibly held over until such time as such required work is completed
unless Landlord has taken over such required work at Tenant’s cost. Tenant shall
pay Base Monthly Rent and Additional Rent in accordance with the terms of the
Holding Over paragraph until such work is completed unless Landlord has taken
over such required work at Tenant’s cost and does not complete same within 30
days.

 

8.             Insurance; Indemnity.

 

8.1           Payment of Premiums.  The cost of the premiums for the insurance
policies maintained by Landlord under this Paragraph 8 shall be a Common Area
Operating Expense pursuant to Paragraph 4.2 hereof.  Premiums for policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Commencement Date or Expiration
Date.

 

8.2           Liability Insurance.

 

(a)           Carried by Tenant.  Tenant shall obtain and keep in force during
the term of this Lease a Commercial General Liability policy of insurance
protecting Tenant, Landlord and any Lender(s) whose names have been provided to
Tenant in writing (as additional insureds) against claims for bodily injury,
personal injury and property damage based upon, involving or arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto.  Such insurance shall be on an occurrence basis providing
single limit coverage in an amount not less than $1,000,000 per occurrence with
an “Additional Insured-Managers or Landlords of Premises: endorsement and
contain the “Amendment of the Pollution Exclusion” endorsement for damage caused
by heat, smoke or fumes from a hostile fire.  The policy shall not contain any
intra-insured exclusions as between insured persons or organizations, but shall
include coverage for liability assumed under this Lease as an “insured contract”
for the performance of Tenant’s indemnity obligations under this Lease.  The
limits of said insurance required by this Lease or as carried by Tenant shall
not, however, limit the liability of Tenant nor relieve Tenant of any obligation
hereunder.  All insurance to be required by this Lease or as carried by Tenant
shall not, however, limit the liability of Tenant nor relieve Tenant of any
obligation hereunder.  All insurance to be carried by Tenant shall be primary to
and not contributory with any similar insurance carried by Landlord, whose
insurance shall be considered excess insurance only.

 

(b)           Carried by Landlord.  Landlord shall also maintain liability
insurance described in Paragraph 8.2(a) above, in addition to and not in lieu
of, the insurance required to be maintained by Tenant.  Tenant shall not be
named as an additional insured therein.

 

8.3           Property Insurance-Building, Improvements and Rental Value.

 

(a)           Building and Improvements.  Landlord shall obtain and keep in
force during the term of this Lease a policy or policies in the name of
Landlord, with loss payable to Landlord and to any Lender(s), insuring against
loss or damage to the Premises.  Such insurance shall be for full replacement
cost, as the same shall exist

 

8

--------------------------------------------------------------------------------


 

from time to time, or the amount required by any Lender(s), but in no event more
than the commercially reasonable and available insurable value thereof if, by
reason of the unique nature or age of the improvements involved, such latter
amount is less than full replacement cost.  Tenant-Owned Alterations and Utility
Installations, Trade Fixtures and Tenant’s personal property shall be insured by
Tenant pursuant to Paragraph 8.4.  If the coverage is available and commercially
appropriate, Landlord’s policy or policies shall insure against all risks of
direct physical loss or damage (and at Landlord’s option the perils of flood
and/or earthquake), including coverage for any additional costs resulting from
debris removal and reasonable amounts of coverage for the enforcement of any
ordinance or law regulating the reconstruction or replacement of any undamaged
sections of the Building required to be demolished or removed by reason of the
enforcement of any building, zoning, safety or land use laws as the result of a
covered loss, but not including plate glass insurance.  Said policy or policies
shall also contain an agreed valuation provision in lieu of any co-insurance
clause, waiver of subrogation, and inflation guard protection causing an
increase in the annual property insurance coverage amount by a factor of not
less than the adjusted U.S. Department of Labor Consumer Price Index for All
Urban Consumers for the city nearest to where the Premises are located.

 

(b)           Rental Value.  Landlord shall also obtain and keep in force during
the term of this Lease a policy or policies in the name of Landlord, with loss
payable to Landlord and any Lender(s), insuring the loss of the full rental and
other charges payable by all tenants of the Building to Landlord for at least
one year (including all Real Property Taxes, insurance costs, all Common Area
Operating Expenses and any scheduled rental increases).  Said insurance may
provide that in the event the Lease is terminated by reason of an insured loss,
the period of indemnity for such coverage shall be extended beyond the date of
the completion of repairs or replacement of the Premises, to provide for one
full year’s loss of rental revenues from the date of any such loss.  Said
insurance shall contain an agreed valuation provision in lieu of any
co-insurance clause, and the amount of coverage shall be adjusted annually to
reflect the projected rental income, Real Property Taxes, insurance premium
costs and other expenses, if any, otherwise payable, for the next 12-month
period.  Common Area Operating Expenses shall include any deductible amount in
the event of such loss only to the extent set forth in Paragraph 4.2.

 

(c)           Adjacent Premises.  Tenant shall pay for any increase in the
premiums for the property insurance of the Building and for the Common Areas if
said increase is caused by Tenant’s acts, omissions, use or occupancy of the
Premises.

 

(d)           Tenant’s Improvements.  Since Landlord is the Insuring Party,
Landlord shall not be required to insure Tenant-Owned Alterations and Utility
Installations or Tenant Improvements and Tenant shall procure their own
insurance. Notwithstanding anything herein to the contrary, in all events Tenant
shall maintain Tenant’s own insurance on its trade fixtures, lab equipment, and
machinery and their related piping.

 

8.4           Tenant’s Property Insurance.  Subject to the requirements of
Paragraphs 8.3 and 8.5, Tenant at its cost shall either by separate policy or,
at Landlord’s option, by endorsement to a policy already carried, maintain
insurance coverage on all of Tenant’s personal property, Trade Fixtures and
Tenant-Owned Alterations and Utility Installations, Tenant Improvements in, on,
or about the Premises similar in coverage to that carried by Landlord as the
Insuring Party under Paragraph 8.3(a).  Such insurance shall be full replacement
cost coverage.  The proceeds from any such insurance shall be used by Tenant for
the replacement of personal property and the restoration of Trade Fixtures and
Tenant-Owned Alterations and Utility Installations and Tenant Improvements. 
Upon request from Landlord, Tenant shall provide Landlord with written evidence
that such insurance is in force.

 

8.5           Insurance Policies.  Insurance required hereunder shall be in
companies duly licensed to transact business in the state where the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least B+, V, or such other rating as may be required by a Lender, as set
forth in the most current issue of “Best’s Insurance Guide.”  Tenant shall not
do or permit to be done anything which shall invalidate the insurance policies
referred to in this Paragraph 8.  Tenant shall cause to be delivered to
Landlord, within seven (7) days after the earlier of the Early Possession Date
or the Commencement Date, certified copies of, or certificates evidencing the
existence and amounts of, the insurance required under Paragraph 8.2(a) and
8.4.  No such policy shall be cancelable or subject to modification except after
thirty (30) days’ prior written notice to Landlord.  Tenant shall at least ten
(10) days prior to the expiration of such policies, furnish Landlord with
evidence of renewals or “insurance binders” evidencing renewal thereof, or
Landlord may order such insurance and charge the cost thereof to Tenant, which
amount shall be payable by Tenant to Landlord upon demand.

 

8.6           Waiver of Subrogation.  Without affecting any other rights or
remedies, Tenant and Landlord each hereby release and relieve the other, and
waive their entire right to recover damages (whether in contract or in tort)
against the other, for loss or damage to their property arising out of or
incident to the perils required to be insured against under Paragraph 8.  The
effect of such releases and waivers of the right to recover damages shall not be
limited by the amount of insurance carried or required, or by any deductibles
applicable thereto.  Landlord and Tenant agree to have their respective
insurance companies issuing property damage insurance waive any right to
subrogation that such companies may have against Landlord or Tenant, as the case
may be, so long as the insurance is not invalidated thereby.

 

8.7           Indemnity.  Tenant, shall, during the term of this lease,
indemnify and save harmless Landlord and any agents of Landlord from any and all
loss, damage, claims of damage, obligations, cause or causes of action, or
liabilities of any kind or nature (including reasonable costs of attorney’s fees
if Landlord is made a party to any action which Tenant’s indemnity runs
hereunder) by reason of injury or death of any person or persons or damage to
any property of any kind and to whomsoever belonging, including injury or death
to the person or damage to the property of Tenant, Tenant’s officers, directors,
employees, agents, guests, subtenants and assignees, concessionaires and
licensees, and any other person, firm or corporation selling or manufacturing
merchandise or services upon or from the demised premises, or any part thereof,
from any cause or cause whatsoever which result

 

9

--------------------------------------------------------------------------------


 

from Tenant’s use or from any other activity done, permitted or suffered by
Tenant.  As a material part of the consideration to Landlord, Tenant hereby
assumes all risk of damage to property or injury to persons in or about the
Premises from any cause whatsoever (except that which is cause by the sole
active negligence or willful misconduct by Landlord or its Agents or by the
failure of Landlord to observe any of the terms and conditions of this lease, if
such failure has persisted for an unreasonable period after written notice of
such failure). .  Tenant’s obligations under this paragraph shall survive the
termination of this lease.

 

8.8           Exemption of Landlord from Liability.  Landlord shall not be
liable for injury or damage which may be sustained by Tenant or to the person or
goods, wares, merchandise or other property of Tenant, Tenant’s employees,
contractors, invitees, customers, or any other person in or about the Premises,
whether such damage or injury is caused by or results from fire, earthquake,
steam, electricity, gas, water or rain, which may leak or from or into any part
of the premises or from the breakage, leakage, obstruction or other defects of
pipes, fire sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures,
or from any other cause, whether said injury or damage results from conditions
arising upon the Premises or upon other portions of the Building of which the
Premises are a part, from other sources or places, and regardless of whether the
cause of such damage or injury or the means of preparing the same is accessible
or not.  Landlord shall not be liable for any damages arising from any act or
neglect of any other tenant of Landlord nor from the failure by Landlord to
enforce the provisions of any other lease in the Industrial Center. 
Notwithstanding Landlord’s negligence or breach of this Lease, Landlord shall
under no circumstances be liable for injury to Tenant’s business or for any loss
of income or profit therefrom.

 

9.             Damage or Destruction.

 

9.1           Definitions.

 

(a)           “Premises Partial Damage”  shall mean damage or destruction to the
Premises, other than Tenant-Owned Alterations and Utility Installations, the
time of repair is less than 360 days from the date of casualty.

 

(b)           “Premises Total Destruction” shall mean damage or destruction to
the Premises, other than Tenant-Owned Alterations and Utility Installations, the
time of repair is more than 360 days from the date of casualty .

 

(c)           Intentionally Omitted f

 

(d)           “Insured Loss” shall mean damage or destruction to the Premises,
other than Tenant-Owned Alterations and Utility Installations and Trade
Fixtures, which was caused by an event required to be covered by the insurance
described in Paragraph 8.3(a) irrespective of any deductible amounts or coverage
limits involved.

 

(e)           “Replacement Cost” shall mean the cost to repair or rebuild the
improvements owned by Landlord at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of applicable building codes, ordinances or
laws, and without deduction for depreciation.

 

(f)            “Hazardous Substance Condition” shall mean the occurrence or
discovery of a condition involving the presence of, or a contamination by, a
Hazardous Substance as defined in Paragraph 6.2(a), in, on, or under the
Premises.

 

9.2           Premises Partial or Total Damage - Insured or Uninsured Loss.  If
Premises Partial or Total Damage that is an Insured or Uninsured Loss occurs,
then Landlord shall, at Landlord’s expense, repair such damage (but not Tenant’s
Trade Fixtures or Tenant-Owned Alterations and Utility Installations or Tenant
Improvements) as soon as reasonably possible, but only to the extent of the
available insurance proceeds, if any, plus deductibles, and this Lease shall
continue in full force and effect.  In the event, however, that there is a
shortage of insurance proceeds and such shortage is due to any reason including
the fact that some but not all of which may include the fact that, by reason of
the unique nature of the improvements in the Premises, full replacement cost
insurance coverage was not commercially reasonable and available, then Landlord
shall have no obligation to pay for the shortage in insurance proceeds or to
fully restore the unique aspects of the Premises unless Tenant provides Landlord
with the funds to cover same, or adequate assurance thereof, within ten
(10) days following receipt of written notice of such shortage and request
therefor.  If Landlord receives said funds or adequate assurance thereof within
said ten (10) day period, Landlord shall complete them as soon as reasonably
possible and this Lease shall remain in full force and effect.  If Landlord does
not receive such funds or assurance within said period, Landlord may
nevertheless elect by written notice to Tenant within ten (10) days thereafter
to make such restoration and repair as is commercially reasonable with Landlord
paying any shortage in proceeds, in which case this Lease shall remain in full
force and effect.  If Landlord does not receive such funds or assurance within
such ten (10) day period, and if Landlord does not so elect to restore and
repair, then this Lease shall terminate sixty (60) days following the occurrence
of the damage or destruction.  Unless otherwise agreed, Tenant shall in no event
have any right to reimbursement from Landlord for any funds contributed by
Tenant to repair any such damage or destruction.  Tenant shall repair any damage
or destruction done to Tenant’s Tenant Improvements.

 

9.3           Intentionally Deleted.

 

9.4           Intentionallly Deleted.

 

9.5           Damage Near End of Term.  If at any time during the last twelve
(12) months of the term of this

 

10

--------------------------------------------------------------------------------


 

Lease there is damage for which the cost to repair exceeds two month’s Base
Rent, whether or not an Insured Loss, either Landlord or Tenant may terminate
this Lease effective sixty (60) days following the date of occurrence of such
damage by giving written notice to the other of its election to do so within
thirty (30) days after the date of occurrence of such damage.  Provided,
however, if Tenant at that time has an exercisable option to extend this Lease,
then Tenant may preserve this Lease by exercising such option and then Paragraph
9.2 above shall apply.  If Tenant fails to exercise such option, then this Lease
shall terminate as of the date set forth in the first sentence of this Paragraph
9.5.

 

9.6           Abatement of Rent; Tenant’s Remedies.

 

(a)           In the event of (i) Premises Partial Damage or (ii) Hazardous
Substance Condition for which Tenant is not legally responsible, the Base Rent,
Common Area Operating Expenses and other charges, if any, payable by Tenant
hereunder for the period during which such damage or condition, its repair,
remediation or restoration continues, shall be abated in proportion to the
degree to which Tenant’s use of the Premises is impaired.  Except for abatement
of Base Rent, Common Area Operating Expenses and other charges, if any, as
aforesaid, all other obligations of Tenant hereunder shall be performed by
Tenant, and Tenant shall have no claim against Landlord for any damage suffered
by reason of any such damage, destruction, repair, remediation or restoration.

 

(b)           If Landlord shall be obligated to repair or restore the Premises
under the provisions of this Paragraph 9 and shall not commence, in a
substantial and meaningful way and prosecute diligently to conclusion, the
repair or restoration of the Premises within ninety (90) days after such
obligation shall accrue or it is reasonably determined that the repairs will
take longer than 360 days after the casualty, Tenant may, at any time within
twenty (20) days after notice of the time to repair or prior to the commencement
of such repair or restoration after ninety (90) days after the casualty, give
written notice to Landlord and to any Lenders of which Tenant has actual notice
of Tenant’s election to terminate this Lease on a date not less than sixty (60)
days following the giving of such notice.  If Tenant gives such notice to
Landlord and such Lenders because of the delay in commencement of the repair and
restoration and such repair or restoration is not commenced within thirty (30)
days after receipt of such notice, this Lease shall terminate as of the date
specified in said notice.  If Landlord or a Lender commences the repair or
restoration of the Premises within thirty (30) days after the receipt of such
notice, this Lease shall continue in full force and effect unless terminated due
to the duration of repair as set forth above.  “Commence” as used in this
Paragraph 9.6 shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever occurs first.

 

9.7           Hazardous Substance Conditions.  If a Hazardous Substance
Condition occurs, unless Tenant is legally responsible therefor (in which case
Tenant shall make the investigation and remediation thereof required by
Applicable Requirements and this Lease shall continue in full force and effect,
but subject to Landlord’s rights under Paragraph 6.2(c) and Paragraph 13),
Landlord shall investigate and remediate such Hazardous Substance Condition, as
soon as reasonably possible at Landlord’s expense.

 

9.8           Termination - Advance Payments.  Upon termination of this Lease
pursuant to this Paragraph 9, Landlord shall return to Tenant any advance
payment made by Tenant to Landlord and so much of Tenant’s Security Deposit as
has not been, or is not then required to be, used by Landlord under the terms of
this Lease.

 

9.9           Waiver of Statutes.  Landlord and Tenant agree that the terms of
this Lease shall govern the effect of any damage to or destruction of the
Premises and the Building with respect to the termination of this Lease and
hereby waive the provisions of any present or future statute to the extent it is
inconsistent herewith.

 

10.           Real Property Taxes.

 

10.1         Payment of Taxes.  Landlord shall pay the Real Property Taxes, as
defined in Paragraph 10.2, applicable to the Industrial Center, and except as
otherwise provided in Paragraph 10.3, any such amounts shall be included in the
calculation of Common Area Operating Expenses in accordance with the provisions
of Paragraph 4.2.

 

10.2         Real Property Tax Definition.  As used herein, the term “Real
Property Taxes” shall include any form of real estate tax or assessment,
general, special, ordinary or extraordinary, and any license fee, commercial
rental tax, improvement bond or bonds, levy or tax (other than inheritance,
personal income or estate taxes) imposed upon the Industrial Center by any
authority having the direct or indirect power to tax, including any city, state
or federal government, or any school, agricultural, sanitary, fire, street,
drainage, or other improvement district thereof, levied against any legal or
equitable interest of Landlord in the Industrial Center or any portion thereof,
Landlord’s right to rent or other income therefrom, and/or Landlord’s business
of leasing the Premises.  The term “Real Property Taxes” shall also include any
tax, fee, levy, assessment or charge, or any increase therein, imposed by reason
of events occurring, or changes in Applicable Law taking effect, during the term
of this Lease, including but not limited to a change in the ownership of the
Industrial Center or in the improvements thereon, the execution of this Lease,
or any modification, amendment or transfer thereof, and whether or not
contemplated by the Parties.  In calculating Real Property Taxes for any
calendar year, the Real Property Taxes for any real estate tax year shall be
included in the calculation of Real Property Taxes for such calendar year based
upon the number of days which such calendar year and tax year have in common.

 

10.3         Additional Improvements.  Tenant shall pay to Landlord the Common
Area Operating Expenses as payable under Paragraph 4.2, the entirety of any
increase in Real Property Taxes if assessed solely by reason of Alterations,
Trade Fixtures or Utility Installations placed upon the Premises by Tenant or at
Tenant’s request.

 

10.4         Joint Assessment.  If the Building is not separately assessed, Real
Property Taxes allocated to

 

11

--------------------------------------------------------------------------------


 

the Building shall be an equitable proportion of the Real Property Taxes for all
of the land and improvements included within the tax parcel assessed or the
industrial center, such proportion to be determined by Landlord from the
respective valuations assigned in the assessor’s work sheets or such other
information as may be reasonably available.  Landlord’s reasonable determination
thereof, in good faith, shall be conclusive.

 

10.5         Tenant’s Property Taxes.  Tenant shall pay prior to delinquency all
taxes assessed against and levied upon Tenant-Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Tenant contained in the Premises or stored within the Industrial Center. 
When possible, Tenant shall cause its Tenant-Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of
Landlord.  If any of Tenant’s said property shall be assessed with Landlord’s
real property, Tenant shall pay Landlord the taxes attributable to Tenant’s
property within ten (10) days after receipt of a written statement setting forth
the taxes applicable to Tenant’s property.

 

11.           Utilities.  Tenant shall pay directly for all utilities and
services supplied to the Premises, including but not limited to electricity,
water, telephone, security, gas, sewer, trash removal and cleaning of the
Premises, together with any taxes thereon.  If any such utilities or services
are not separately metered to the Premises or separately billed to the Premises,
Tenant shall pay to Landlord a reasonable proportion to be determined by
Landlord of all such charges jointly metered or billed with other premises in
the Building, in the manner and within the time periods set forth in Paragraph
4.2(d).  Landlord shall not be liable to Tenant for injury, damage, loss of
Tenant’s business or profits, from any failure, interruption, rationing or other
curtailment in the supply of electric, gas, water or other utilities from
whatever cause. Tenant shall not consume water in excess of that usually
furnished or supplied for reasonable and normal drinking and lavatory use in
connection with an office environment (as determined by Landlord), without first
procuring the written consent of Landlord, which Landlord may refuse, and in the
event of consent, Landlord may have installed a water meter in the Premises to
measure the amount of water consumed. The cost of any such meter and of its
installation, maintenance and repair shall be paid for by the Tenant, and Tenant
agrees to pay to Landlord promptly upon demand for all such water consumed as
shown by said meters, at the rates charged for such services by the local public
utility plus any additional expense incurred in keeping account of the water so
consumed. If a separate meter is not installed, the excess cost for such water
shall be established by an estimate made by a utility company or electrical
engineer hired by Landlord at Tenant’s expense.

 

12            Assignment and Subletting.

 

12.1         Landlord’s Consent Required.

 

(a)           Tenant shall not assign this lease, nor any right hereunder, nor
sublet the premises, nor any part thereof, without the prior written consent of
Landlord.  In exercising its reasonable discretion Landlord may consider all
commercially relevant factors involved in the leasing of the premises including
but not limited to the a) the creditworthiness and financial stability of the
prospective assignee or subtenant; b) references of prior landlords; c) the past
history of such subtenant, with respect to involvement in litigation and
bankruptcy proceedings; d) the use, generation or disposal of hazardous
materials.  The presence of one negative factor enumerated above shall be deemed
reasonable justification for Landlord’s withholding consent.

 

(b)           The involvement of Tenant or its assets in any transaction, or
series of transactions (by way of merger, sale, acquisition, financing,
refinancing, transfer, leveraged buy-out or otherwise), whether or not a formal
assignment or hypothecation of this Lease or Tenant’s assets occurs, which
results or will result in a reduction of the Net Worth of Tenant, as hereinafter
defined, by an amount equal to or greater than twenty-five percent (25%) of such
Net Worth of Tenant as it was represented to Landlord at the time of full
execution and delivery of this Lease or at the time of the most recent
assignment to which Landlord has consented, or as it exists immediately prior to
said transaction or transactions constituting such reduction, at whichever time
said Net Worth of Tenant was or is greater, shall be considered an assignment of
this Lease by Tenant to which Landlord may reasonably withhold its consent. 
“Net Worth of Tenant” for purposes of this Lease shall be the net worth of
Tenant (excluding any Guarantors) established under generally accepted
accounting principles consistently applied.

 

(c)           An assignment or subletting of Tenant’s interest in this Lease
without Landlord’s specific prior written consent shall, at Landlord’s option,
be a Default curable after notice per Paragraph 13.1.

 

(d)           Tenant’s remedy for any breach of this Paragraph 12.1 by Landlord
shall be limited to compensatory damages and/or injunctive relief.

 

12.2         Terms and Conditions Applicable to Assignment and Subletting.

 

(a)           Regardless of Landlord’s consent, any assignment or subletting
shall not (i) be effective without the express written assumption by such
assignee or subtenant of the obligations of Tenant under this Lease,
(ii) release Tenant of any obligations hereunder, nor (iii) alter the primary
liability of Tenant for the payment of Base Rent and other sums due Landlord
hereunder or for the performance of any other obligations to be performed by
Tenant under this Lease.

 

(b)           Landlord may accept any rent or performance of Tenant’s
obligations from any person other than Tenant pending approval or disapproval of
an assignment.  Neither a delay in the approval or disapproval of such
assignment nor the acceptance of any rent for performance shall constitute a
waiver or estoppel of Landlord’s right to exercise its remedies for the Default
or Breach by Tenant of any of the terms, covenants or conditions of this Lease.

 

12

--------------------------------------------------------------------------------


 

(c)           The consent of Landlord to any assignment or subletting shall not
constitute a consent to any subsequent assignment or subletting by Tenant or to
any subsequent or successive assignment or subletting by the assignee or
subtenant.  However, Landlord may consent to subsequent or successive assignment
or subletting by the assignee or subtenant.

 

(d)           In the event of any Default or Breach of Tenant’s obligation under
this Lease, Landlord may proceed directly against Tenant, any guarantors or
anyone else responsible for the performance of the Tenant’s obligations under
this Lease, including any subtenant, without first exhausting Landlord’s
remedies against any other person or entity responsible therefor to Landlord, or
any security held by Landlord.

 

(e)           Each request for consent to an assignment or subletting shall be
in writing, accompanied by information relevant to Landlord’s determination as
to the financial and operational responsibility and appropriateness of the
proposed assignee or subtenant, including but not limited to the intended use
and/or required modification of the Premises, if any, together with a
non-refundable deposit of $1,000, as reasonable consideration for Landlord’s
considering and processing the request for consent.  Tenant agrees to provide
Landlord with such other or additional information and/or documentation as may
be reasonably requested by Landlord.

 

(f)            Any assignee of, or subtenant under, this Lease shall, by reason
of accepting such assignment or entering into such sublease, be deemed, for the
benefit of Landlord, to have assumed and agreed to conform and comply with each
and every term, covenant, condition and obligation herein to be observed or
performed by Tenant during the term of said assignment or sublease, other than
such obligations as are contrary to or inconsistent with provisions of an
assignment or sublease to which Landlord has specifically consented in writing.

 

12.3         Additional Terms and Conditions Applicable to Assignment and
Subletting.  The following terms and conditions shall apply to any subletting or
assignment by Tenant of all or any part of the Premises and shall be deemed
included in all subleases and assignments under this Lease whether or not
expressly incorporated therein:

 

(a)           Tenant hereby assigns and transfers to Landlord 50% off all
Tenant’s interest in all profits arising after the payment of brokers
commissions and attorneys’ fees and attributing .0125 cents per $1.00 dollars of
tenant improvements spent in the premises arising from the rentals, income or
other consideration arising from any sublease or assignment of all or a portion
of the Premises hereafter made by Tenant, and Landlord may collect such sums and
apply same toward Tenant’s obligations under this Lease.  Landlord shall not, by
reason of the foregoing provision or any other assignment of such sublease to
Landlord, nor by reason of the collection of the rents from a subtenant, be
deemed liable to the subtenant for any failure of Tenant to perform and comply
with any of Tenant’s obligations to such subtenant under such Sublease.  In the
event Tenant is in monetary Breach of the Lease, Tenant hereby irrevocably
authorizes and directs any such subtenant, upon receipt of a written notice from
Landlord and notice of such Breach, to pay to Landlord the rents and other
charges due and to become due under the sublease.  Subtenant shall rely upon any
such statement and request from Landlord and shall pay such rents and other
charges to Landlord without any obligation or right to inquire as to whether any
Breach exists and notwithstanding any notice from or claim from Tenant to the
contrary.  Tenant shall have no right or claim against such subtenant, or, until
the Breach has been cured, against Landlord, for any such rents and other
charges so paid by said subtenant to Landlord and any rents so collected by
Landlord shall be applied to Tenant’s obligations under this Lease.

 

(b)           In the event the Lease is terminated due to a Breach by Tenant,
Landlord, at its option and without any obligation to do so, may require any
subtenant to attorn to Landlord, in which event Landlord shall undertake the
obligations of the sub landlord under such sublease from the time of the
exercise of said option to the expiration of such sublease; provided, however,
Landlord shall not be liable for any prepaid rents or security deposit paid by
such subtenant to such sub landlord or for any other prior defaults or breaches
of such sub landlord under such sublease.

 

(c)           No subtenant under a sublease or assignee approved by Landlord
shall further assign or sublet all or any part of the Premises without
Landlord’s prior written consent.

 

(d)           Landlord shall deliver a copy of any notice of Default or Breach
by Tenant to the subtenant, who shall have the right to cure the Default of
Tenant within the grace period, if any, specified in such notice.  The subtenant
shall have a right of reimbursement and offset from and against Tenant for any
such Defaults cured by the subtenant.

 

12.4         Permitted Transfer.  Notwithstanding anything to the contrary in
this Lease and after ten (10) days prior written notice to Landlord, Tenant may,
without Landlord’s prior written consent and not subject to any recapture or
bonus rent provisions, sublet the Premises or assign the Lease to:  (i) a
subsidiary, affiliate, division or corporation controlling, controlled by or
under common control with Tenant; (ii) a successor corporation related to Tenant
by merger, consolidation, nonbankruptcy reorganization, or government action; or
(iii) a purchaser of substantially all of Tenant’s assets located in the
Premises.  In the even of either (ii) or (iii) above, the assignee must have a
net worth greater than that of Tenant just prior to the merger or acquisition. 
Any of the above are referenced hereafter as “Permitted Transfer” and the
transferee is referenced as “Permitted Transferee”.  For the purpose of this
Lease, sale of Tenant’s capital stock through any public exchange or issuances
for purposes of raising financing shall not be deemed an assignment, subletting,
or any other transfer of the Lease or the Premises.  Notwithstanding anything
herein to the contrary , in all events Tenant shall remain liable for this
lease.

 

13

--------------------------------------------------------------------------------


 

13.           Default; Breach; Remedies.

 

13.1         Default; Breach.  Landlord and Tenant agree that if any attorney is
consulted by Landlord in connection with a Tenant Default or Breach (as
hereinafter defined), $350.00 is a reasonable minimum sum per such occurrence
for legal services and costs in the preparation and service of a notice of
Default, and that Landlord may include the cost of such services and costs in
said notice as rent due and payable to cure said default.  a “Default” by Tenant
is defined as a failure by Tenant to observe, comply with or perform any of the
terms, covenants, conditions or rules applicable to Tenant under this Lease.  A
“Breach” by Tenant is defined as the occurrence of any one or more of the
following Defaults, and, where a grace period for cure after notice is specified
herein, the failure by Tenant to cure such Default prior to the expiration of
the applicable grace period, and shall entitle Landlord to pursue the remedies
set forth in Paragraphs 13.2 and/or 13.3.

 

(a)           The abandonment of the Premises or the failure to complete the
initial tenant improvements for 415 A in a timely manner.

 

(b)           Except as expressly otherwise provided in this Lease, the failure
by Tenant to make any payment of Base Rent, Tenant’s Share of Common Area
Operating Expenses, or any other monetary payment required to be made by Tenant
hereunder as and when due, the failure by Tenant to provide Landlord with
reasonable evidence of insurance or surety bond required under this Lease, or
the failure of Tenant to fulfill any obligation under this Lease which endangers
or threatens life or property, where such failure continues for a period of
three (3) days following written notice thereof by or on behalf of Landlord to
Tenant.

 

(c)           Except as expressly otherwise provided in this Lease, the failure
by Tenant to provide Landlord with reasonable written evidence (in duly executed
original form, if applicable) of (i) compliance with Applicable Requirements per
Paragraph 6.3, (ii) the inspection, maintenance and service contracts required
under Paragraph 7.1(b), (iii) the rescission of an unauthorized assignment or
subletting per Paragraph 12.1, (iv) a Tenancy Statement per Paragraphs 16 or 37,
(v) the subordination or non-subordination of this Lease per Paragraph 30,
(vi) the guaranty of the performance of Tenant’s obligations under this Lease if
required under Paragraphs 1.11 and 37, (vii) the execution of any document
requested under Paragraph 42 (easements), or (viii) any other documentation or
information which Landlord may reasonably require of Tenant under the terms of
this lease, where any such failure continues for a period of five (5) days
following written notice by or on behalf of Landlord to Tenant.

 

(d)           A Default by Tenant as to the terms covenants, conditions or
provisions of this Lease, or of the rules adopted under Paragraph 40 hereof that
are to be observed, complied with or performed by Tenant, other than those
described in Subparagraphs 13.1(a), (b), or (c), above, where such Default
continues for a period of thirty (30) days after written notice thereof by or on
behalf of Landlord to Tenant; provided however, that if the nature of Tenant’s
Default is such that more than thirty (30) days are reasonably required for its
cure, then it shall not be deemed to be a Breach of this Lease by Tenant if
Tenant commences such cure within said thirty (30) day period and thereafter
diligently prosecutes such cure to completion.

 

(e)           The occurrence of any of the following events:  (i) the making by
Tenant of any general arrangement or assignment for the benefit of creditors;
(ii) Tenant’s becoming a “debtor” as defined in 11 U.S. Code Section 101 or any
successor statute thereto  (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); (iii) the appointment of
a trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or (iv) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days; provided, however, in the
event that any provision of this Subparagraph 13.1(e) is contrary to any
applicable law, such provision shall be of no force or effect, and shall not
affect the validity of the remaining provisions.

 

(f)            The discovery by Landlord that any financial statement of Tenant
or of any Guarantor, given to Landlord by Tenant or any Guarantor, was
materially false.

 

(g)           If the performance of Tenant’s obligations under this Lease is
guaranteed:  (i) the death of a Guarantor, (ii) the termination of a Guarantor’s
liability with respect to this Lease other than in accordance with the terms of
such guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a
bankruptcy filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a
Guarantor’s breach of its guaranty obligation on an anticipatory breach basis,
and Tenant’s failure, within sixty (60) days following written notice by or on
behalf of Landlord to Tenant of any such event, to provide Landlord with written
alternative assurances of security, which, when coupled with the then existing
resources of Tenant, equals or exceeds the combined financial resources of
Tenant and the Guarantors that existed at the time of the execution of this
Lease.

 

13.2         Remedies.  If Tenant fails to perform any affirmative duty or
obligation of Tenant under this Lease, within ten (10) days after written notice
to Tenant (or in case of an emergency, without notice), Landlord may at its
option (but without obligation to do so), perform such duty or obligation on
Tenant’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals.  The costs and expenses of any such performance by Landlord shall be
due and payable by Tenant to Landlord upon invoice therefor.  If two checks or
more given to Landlord by Tenant shall not be honored by the bank upon which
they are drawn, Landlord, at its own option, may require all future payments to
be made under this Lease by Tenant to be made only by cashier’s check.  In the
event of a Breach of this Lease by Tenant (as defined in Paragraph 13.1), with
or without further notice or demand, and without limiting Landlord in the
exercise of any right or remedy which Landlord may have by reason of such
Breach, Landlord may:

 

14

--------------------------------------------------------------------------------


 

(a)           Terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Lease and the term hereof shall terminate and
Tenant shall immediately surrender possession of the Premises to Landlord.  In
such event Landlord shall be entitled to recover from Tenant: (i) the worth at
the time of the award of the unpaid rent which had been earned at the time of
termination; (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Tenant proves could have
been reasonably avoided; (iii) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Tenant proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Landlord
for all the detriment proximately caused by the Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises and reasonable attorneys’ fees.  The
worth at the time of award of the amount referred to in provision (iii) of the
immediately preceding sentence shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco or the Federal
Reserve Bank District in which the Premises are located at the time of award
plus one percent (1%).  Efforts by Landlord to mitigate damages caused by
Tenant’s Default or Breach of this Lease shall not waive Landlord’s right to
recover damages under this Paragraph 13.2.  If termination of this Lease is
obtained through the provisional remedy of unlawful detainer, Landlord shall
have the right to recover in such proceeding the unpaid rent and damages as are
recoverable therein, or Landlord may reserve the right to recover all or any
part thereof in a separate suit for such rent and/or damages.  If a notice and
grace period required under Subparagraph 13.1 (b), (c) or (d) was not previously
given, a notice to pay rent or quit, or to perform or quit, as the case may be,
given to Tenant under any statute authorizing the forfeiture of leases for
unlawful detainer shall also constitute the applicable notice for grace period
purposes required by Subparagraph 13.1 (b), (c) or (d).  In such case, the
applicable grace period under the unlawful detainer statue shall run
concurrently after the one such statutory notice, and the failure of Tenant to
cure the Default within the greater of the two (2) such grace periods shall
constitute both an unlawful detainer and a Breach of this Lease entitling
Landlord to the remedies provided for in this Lease and/or by said statute.

 

(b)           Continue the Lease and Tenant’s right to possession in effect (in
California under California Civil Code Section 1951.4) after Tenant’s Breach and
recover the rent as it becomes due, provided Tenant has the right to sublet or
assign, subject only to reasonably limitations.  Landlord and Tenant agree that
the limitations on assignment and subletting in this Lease are reasonable.  Acts
of maintenance or preservation, efforts to relet the Premises, or the
appointment of a receiver to protect the Landlord’s interest under this Lease,
shall not constitute a termination of the Tenant’s right to possession.

 

(c)           Pursue any other remedy now or hereafter available to Landlord
under the laws or judicial decisions of the state wherein the Premises are
located.

 

(d)           The expiration or termination of this Lease and/or the termination
of Tenant’s right to possession shall not relieve Tenant from liability under
any indemnity provisions of this Lease as to matters occurring or accruing
during the term hereof or by reason of Tenant’s occupancy of the Premises.

 

13. 3.  Intentionally Omitted.

 

13.           Late Charges.  Tenant hereby acknowledges that late payment by
Tenant to Landlord of rent and other sums due hereunder will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain.  Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed upon
Landlord by the terms of any ground lease, mortgage or deed of trust covering
the Premises.  Accordingly, if any installment of rent or other sum due from
Tenant shall not be received by Landlord or Landlord’s designee within five
(5) days after such amount shall be due, then, without any requirement for
notice to Tenant, Tenant shall pay to Landlord a late charge equal to ten
percent (10%) of such overdue amount.  However, no late charge shall be due
until after the first late payment in any twelve (12) month period where Tenant
is given a three (3) day written notice that the payment is late.  So long as
Tenant pays within that notice period, no late charge will be due on that
payment.  The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant.  Acceptance of such late charge be Landlord shall in no event
constitute a waiver of Tenant’s Default or Breach with respect to such overdue
amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder.  In the event that a late charge is payable
hereunder, whether or not collected, for three (3) consecutive installments of
Base Rent, then notwithstanding Paragraph 4.1 or any other provision of this
Lease to the contrary, Base Rent shall, at Landlord’s option, become due and
payable quarterly in advance.

 

13.5         Breach by Landlord.  Landlord shall not be deemed in breach of this
Lease unless Landlord fails within a reasonable time to perform an obligation
required to be performed by Landlord.  For purposes of this Paragraph 13.5, a
reasonable time shall in no event be less than thirty (30) days after receipt by
Landlord, and by any Lender(s) whose name and address shall have been furnished
to Tenant in writing for such purpose, of written notice specifying wherein such
obligation of Landlord has not been performed; provided, however, that if the
nature of Landlord’s obligation is such that more than thirty (30) days after
such notice are reasonably required for its performance, then Landlord shall not
be in breach of this Lease if performance is commenced within such thirty (30)
day period and thereafter diligently pursued to completion.

 

14.          Condemnation.  If the Premises or any portion thereof are taken
under the power of eminent domain or sold under the threat of the exercise of
said power (all of which are herein called “condemnation”), this Lease shall
terminate as to the part so taken as of the date the condemning authority takes
title or possession, whichever first occurs.  If more than ten percent (10%) of
the floor area of the Premises, or more than ten percent (10%) of the

 

15

--------------------------------------------------------------------------------


 

portion of the Common Areas designated for Tenant’s parking, is taken by
condemnation, Tenant may, at Tenant’s option, to be exercised in writing within
ten (10) days after Landlord shall have given Tenant written notice of such
taking (or in the absence of such notice, within ten (10) days after the
condemning authority shall have taken possession) terminate this Lease as of the
date the condemning authority takes such possession.  If Tenant does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the Base Rent shall be reduced in the same proportion as the rentable floor
area of the Premises taken bears to the total rentable floor area of the
Premises.  No reduction of the Base Rent shall occur if the condemnation does
not apply to any portion of the Premises.  Any award for the taking of all or
any part of the Premises under the power of eminent domain or any payment made
under threat of the exercise of such power shall be the property of Landlord,
whether such award shall be made as compensation for diminution of value of the
leasehold or for the taking of the fee, or as severance damages; provided,
however, that Tenant shall be entitled to any compensation, separately awarded
to Tenant for Tenant’s relocation expenses and/or loss of Tenant’s Trade
Fixtures and for the unamortized costs of Tenant Improvements.  In the event
that this Lease is not terminated by reason of such condemnation, Landlord shall
to the extent of its net severance damages received, over and above Tenant’s
Share of the legal and other expenses incurred by Landlord in the condemnation
matter, repair any damage to the Premises caused by such condemnation authority.

 

15.          Broker’s Fees.

 

15.1         Procuring Cause.  The Broker(s) named in Paragraph 1.10 is/are the
procuring cause of this Lease.

 

15.2         Additional Terms.  Unless Landlord and Broker(s) have otherwise
agreed in writing, Landlord agrees that:  (a) if Tenant exercises any Option (as
defined in Paragraph 39.1) granted under this Lease or any Option subsequently
granted, or (b) if Tenant acquires any rights to the Premises or other premises
in which Landlord has an interest, or (c) if Tenant remains in possession of the
Premises with the consent of Landlord after the expiration of the term of this
Lease after having failed to exercise an Option, or (d) if said Brokers are the
procuring cause of any other lease or sale entered into between the Parties
pertaining to the Premises and/or any adjacent property in which Landlord has an
interest, or (e) if Base Rent is increased, whether by agreement or operation of
an escalation clause herein, then as to any of said transactions, Landlord shall
not be liable to said Broker(s) to pay a fee.

 

15.3         Assumption of Obligations.  Any buyer or transferee of Landlord’s
interest in this Lease, whether such transfer is by agreement or by operation of
law, shall be deemed to have assumed Landlord’s obligation under this Paragraph
15.

 

15.4         Representations and Warranties.  Tenant and Landlord each represent
and warrant to the other that it has had no dealings with any person, firm,
broker or finder other than as named in Paragraph 1.10(a) in connection with the
negotiation of this Lease and/or the consummation of the transaction
contemplated hereby, and that no broker or other person, firm or entity other
than said named Broker(s) is entitled to any commission or finder’s fee in
connection with said transaction.  Tenant and Landlord do each hereby agree to
indemnify, protect, defend and hold the other harmless from and against
liability for compensation or charges which may be claimed by any such unnamed
broker, finder or other similar party by reason of any dealings or actions of
the indemnifying Party, including any costs, expenses, and/or attorneys’ fees
reasonably incurred with respect thereto.

 

16.          Tenancy and Financial Statements.

 

16.1         Tenancy Statement.  Each Party (as “Responding Party”) shall within
ten (10) days after written notice from the other Party (the “Requesting Party”)
execute, acknowledge and deliver to the Requesting Party a statement in writing
in a form similar to the then most current “Tenancy Statement” form published by
the American Industrial Real Estate Association, plus such additional
information, confirmation and/or statements as may be reasonably requested by
the Requesting Party.

 

16.2         Financial Statement.  If Landlord desires to finance, refinance, or
sell the Premises or the Building, or any part thereof, Tenant and all the
Guarantors shall deliver to any potential lender or purchaser designated by
Landlord such financial statements of Tenant and such Guarantors as may be
reasonably required by such lender or purchaser, including but not limited to
Tenant’s financial statements for the past three (3) years.  All such financial
statements shall be received by Landlord and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.

 

17.          Landlord’s Liability.  The term “Landlord” as used herein shall
mean the owner or owners at the time in question of the fee title to the
Premises.  In the event of a transfer of Landlord’s title or interest in the
Premises or in this Lease, Landlord shall deliver to the transferee or assignee
(in cash or by credit) any unused Security Deposit held by Landlord at the time
of such transfer or assignment.  Except as provided in Paragraph 15.3, upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, the
prior Landlord shall be relieved of all liability with respect to the
obligations and/or covenants under this Lease thereafter to be performed by
Landlord.  Subject to the foregoing, the obligations and/or covenants in this
Lease to be performed by the Landlord shall be binding only upon the Landlord as
herein above defined.  Notwithstanding any other terms or provisions of this
lease, Tenant agrees that in the event of any default or breach by Landlord with
respect to any of the terms of the Lease to be observed and performed by
Landlord (a) Tenant shall look solely to the estate and property (which is the
subject of this lease) of Landlord or any successor in interest in the property
and the Building, for the satisfaction of Tenant’s remedies for the collection
of a judgment (or other judicial process) requiring the payment of money by
Landlord; (b) no other property or assets of Landlord, its partners, members,
shareholders, officers or any successor in interest

 

16

--------------------------------------------------------------------------------


 

shall be subject to levy, execution or other enforcement procedure for the
satisfaction if Tenant’s remedies;(c) no personal liability shall at any time be
asserted or enforceable against Landlord, it’s partner’s, members or successors
in interest (except to the extent permitted in (a) above), and no judgment will
be taken against any partner, member, shareholder, officer or director of
Landlord. The provisions of this section shall apply only to the Landlord and
the parties herein described, and shall not be for the benefit of any insurer
nor any other third party.

 

18.          Severability.  The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 

19.          Interest on Past-Due Obligations.  Any monetary payment due
Landlord hereunder, other than late charges, not received by Landlord within ten
(10) days following the date on which it was due, shall bear interest from the
date due at the prime rate charged by the largest state chartered bank in the
state in which the Premises are located plus four percent (4%) per annum, but
not exceeding the maximum rate allowed by law, in addition to the potential late
charge provided for in Paragraph 13.4.

 

20.          Time of Essence.  Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease.

 

21.          Rent Defined.  All monetary obligations of Tenant to Landlord under
the terms of this Lease are deemed to be rent.

 

22.          No Prior or other Agreements; Broker Disclaimer.  This Lease
contains all agreements between the Parties with respect to any matter mentioned
herein, and no other prior or contemporaneous agreement or understanding shall
be effective.  Landlord and Tenant each represents and warrants to the Brokers
that it has made, and is relying solely upon, its own investigation as to the
nature, quality, character and financial responsibility of the other Party to
this Lease and as to the nature, quality and character of the Premises.  Brokers
have no responsibility with respect thereto or with respect to any default or
breach hereof by either Party.  Each Broker shall be an intended third party
beneficiary of the provisions of this Paragraph 22.

 

23.          Notices.

 

23.1         Notice Requirements.  All notices required or permitted by this
Lease shall be in writing and may be delivered in person (by hand or by
messenger or courier service) or may be sent by regular, certified or registered
mail or U.S. Postal Service Express Mail, with postage prepaid, or by facsimile
transmission during normal business hours, and shall be deemed sufficiently
given if served in a manner specified in this Paragraph 23.  The addresses noted
adjacent to a Party’s signature on this Lease shall be that Party’s address for
delivery or mailing of notice purposes.  Either Party may by written notice to
the other specify a different address for notice purposes, except that upon
Tenant’s taking possession of the Premises, the Premises shall constitute
Tenant’s address for the purpose of mailing or delivering notices to Tenant.  A
copy of all notices required or permitted to be given to Landlord hereunder
shall be concurrently transmitted to such party or parties at such addresses as
Landlord may from time to time hereafter designate by written notice to Tenant.

 

23.2         Date of Notice.  Any notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or if no delivery date is shown, the postmark thereon.  If
sent by regular mail, the notice shall be deemed given forty-eight (48) hours
after the same is addressed as required herein and mailed with postage prepaid. 
Notices delivered by United States Express Mail or overnight courier that
guarantees next day delivery shall be deemed given twenty-four (24) hours after
delivery of the same to the United States Postal Service or courier.  If any
notice is transmitted by facsimile transmission or similar means, the same shall
be deemed served or delivered upon telephone or facsimile confirmation of
receipt of the transmission thereof, provided a copy is also delivered via
delivery or mail.  If notice is received on a Saturday or a Sunday or a legal
holiday, it shall be deemed received on the next business day.

 

24.          Waivers.  No waiver by Landlord of the Default or Breach of any
term covenant or condition hereof by Tenant, shall be deemed a waiver of any
other term, covenant or condition hereof, or of any subsequent Default or Breach
by Tenant of the same or any other term, covenant or condition hereof. 
Landlord’s consent to, or approval of, any such act shall not be deemed to
render unnecessary the obtaining of Landlord’s consent to, or approval of, any
subsequent or similar act by Tenant, or be construed as the basis of an estoppel
to enforce the provision or provisions of this Lease requiring such consent. 
Regardless of Landlord’s knowledge of a Default or Breach at the time of
accepting rent, the acceptance of rent by Landlord shall not be a waiver of any
Default or Breach by Tenant of any provision hereof.  Any payment given Landlord
by Tenant may be accepted by Landlord on account of moneys or damages due
Landlord, notwithstanding any qualifying statements or conditions made by Tenant
in connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Landlord
at or before the time of deposit of such payment.

 

25.          Recording.  Either Landlord or Tenant shall, upon request of the
other, execute, acknowledge and deliver to the other a short form memorandum of
this Lease for recording purposes.  The Party requesting recordation shall be
responsible for payment of any fees or taxes applicable thereto.

 

26.          No Right To Holdover.  Tenant has no right to retain possession of
the Premises or any part thereof beyond the expiration or earlier termination of
this Lease.  In the event that Tenant holds over in violation of this Paragraph
26 then the Base Rent payable from and after the time of the expiration or
earlier termination of this Lease shall be increased to one hundred fifty
percent (150%) of the Base Rent applicable during the month immediately
preceding such expiration or earlier termination.  Nothing contained herein
shall be construed as a consent by Landlord to any holding over by Tenant.

 

17

--------------------------------------------------------------------------------


 

27.          Cumulative Remedies.  No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

 

28.          Covenants and Conditions.  All provisions of this Lease to be
observed or performed by Tenant are both covenants and conditions.

 

29.          Binding Effect; Choice of Law.  This Lease shall be binding upon
the Parties, their personal representatives, successors and assigns and be
governed by the laws of the State in which the Premises are located.  Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.

 

30.          Subordination; Attornment; Non-Disturbance.

 

30.1         Subordination.  This Lease and any Option granted hereby shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed by Landlord upon the real property of which the Premises are a
part, to any and all advances made on the security thereof, and to all renewals,
modifications, consolidations, replacements and extensions thereof.  Tenant
agrees that the Lenders holding any such Security Device shall have no duty,
liability or obligation to perform any of the obligations of Landlord under this
Lease, but that in the event of Landlord’s default with respect to any such
obligation, Tenant will give any Lender whose name and address have been
furnished Tenant in writing for such purpose notice of Landlord’s default
pursuant to Paragraph 13.5.  If any Lender shall elect to have this Lease and/or
any Option granted hereby superior to the lien of its Security Device and shall
give written notice thereof to Tenant, this Lease and such Options shall be
deemed prior to such Security Device, notwithstanding the relative dates of the
documentation or recordation thereof.

 

30.2         Attornment.  Subject to the non-disturbance provisions of Paragraph
30.3, Tenant agrees to attorn to a Lender or any other party who acquires
ownership of the Premises by reason of a foreclosure of a Security Device, and
that in the event of such foreclosure, such new owner shall not: (i) be liable
for any act or omission of any prior Landlord or with respect to events
occurring prior to acquisition of ownership, (ii) be subject to any offsets or
defenses which Tenant might have against any prior Landlord, or (iii) be bound
by prepayment of more than one month’s rent.

 

30.3         Non-Disturbance.  With respect to Security Devices entered into by
Landlord after the execution of this lease, Tenant’s subordination of this Lease
shall be subject to receiving assurance (a “non-disturbance agreement”) from the
Lender that Tenant’s possession and this Lease, including any options to extend
the term hereof, will not be disturbed so long as Tenant is not in Breach hereof
and attorns to the record owner of the Premises.

 

30.4         Self-Executing.  The agreements contained in this Paragraph 30
shall be effective without the execution of any further documents; provided,
however, that upon written request from Landlord or a Lender in connection with
a sale, financing or refinancing of Premises, Tenant and Landlord shall execute
such further writings as may be reasonably required to separately document any
such subordination or non-subordination, attornment and/or non-disturbance
agreement as is provided for herein.

 

31.          Attorneys’ Fees.  If any Party or Broker brings an action or
proceeding to enforce the terms hereof or declare rights hereunder, the
Prevailing Party (as hereafter defined) in any such proceeding, action, or
appeal thereon, shall be entitled to reasonable attorneys’ fees.  Such fees may
be awarded in the same suit or recovered in a separate suit, whether or not such
action or proceeding is pursued to decision or judgment.  The term “Prevailing
Party” shall include, without limitation, a Party or Broker who substantially
obtains or defeats the relief sought, as the case may be whether by compromise,
settlement, judgment, or the abandonment by the other Party or Broker of its
claim or defense.  The attorneys’ fee award shall not be computed in accordance
with any court fee schedule, but shall be such as to full reimburse all
attorneys fees reasonably incurred.  Landlord shall be entitled to attorneys’
fees, costs and expenses incurred in preparation and service of notices of
Default and consultations in connection therewith, whether or not a legal action
is subsequently commenced in connection with such Default or resulting Breach. 
Broker(s) shall be intended third party beneficiaries of this Paragraph 31.

 

32.          Landlord’s Access; Showing Premises; Repairs.  Landlord and
Landlord’s agents shall have the right to enter the Premises at any time, in the
case of an emergency, and otherwise at reasonable times for the purpose of
showing the same to prospective purchasers, lenders, or tenants, and make such
alterations, repairs, improvements or additions to the Premises or to the
Building, as Landlord may reasonably deem necessary.  Landlord may at any time
place on or about the Premises or Building any ordinary “For Sale” signs and
Landlord may at any time during the last one hundred eighty (180) days of the
term hereof place on or about the Premises any ordinary “For Lease” signs.  All
such activities of Landlord shall be without abatement of rent or liability to
Tenant.

 

33.          Auctions.  Tenant shall not conduct, nor permit to be conducted,
either voluntarily or involuntarily, any auction upon the Premises without first
having obtained Landlord’s prior written consent.  Notwithstanding anything to
the contrary in this Lease, Landlord shall not be obligated to exercise any
standard of reasonableness in determining whether to grant such consent.

 

34.          Signs.  Tenant shall be able to, at Tenant’s sole cost, place any
sign upon the exterior of the Premises or the Building as allowed by the City of
Sunnyvale with Landlord’s reasonable approval.  The installation of any sign on

 

18

--------------------------------------------------------------------------------


 

the Premises by or for Tenant shall be subject to the provisions of Paragraph 7
(Maintenance, Repairs, Utility Installations, Trade Fixtures and Alterations). 
Tenant shall have the exclusive right to any signage at or on the Premises or
Building.  Tenant shall remove all such signage at its sole cost at Lease
termination.

 

35.          Termination; Merger.  Unless specifically stated otherwise in
writing by Landlord, the voluntary or other surrender of this Lease by Tenant,
the mutual termination or cancellation hereof, or a termination hereof by
Landlord for Breach by Tenant, shall automatically terminate any sublease or
lesser estate in the Premises; provided, however, Landlord shall, in the event
of any such surrender, termination or cancellation, have the option to continue
any one or all of any existing subtenancies.  Landlord’s failure within ten
(10) days of following any such event to make a written election to the contrary
by written notice to the holder of any such lesser interest, shall constitute
Landlord’s election to have such event constitute the termination of such
interest.

 

36.          Consents.

 

(a)           Except for Paragraph 33 (Auctions) or as otherwise provided
herein, wherever in this Lease the consent of a Party is required to an act by
or for the other Party, such consent shall not be unreasonably withheld or
delayed.  Landlord’s actual reasonable costs and expenses (including but not
limited to architects’. attorneys’, engineers’ and other consultants’ fees)
incurred in the consideration of, or response to, a request by Tenant for any
Landlord consent pertaining to this Lease or the Premises, including but not
limited to consents to an assignment a subletting or the presence or use of a
Hazardous Substance, shall be paid by Tenant to Landlord upon receipt of an
invoice and supporting documentation therefor.  Landlord’s consent to any act,
assignment of this Lease or subletting of the Premises by Tenant shall not
constitute an acknowledgment that no Default or Breach by Tenant of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by Landlord
at the time of such consent.

 

(b)           All conditions to Landlord’s consent authorized by this Lease are
acknowledged by Tenant as being reasonable.  The failure to specify herein any
particular condition to Landlord’s consent shall not preclude the impositions by
Landlord at the time of consent of such further or other conditions as are then
reasonable with reference to the particular matter for which consent is being
given.

 

37.          Guarantor.

 

37.1         Form of Guaranty.  If there are to be any Guarantors of this Lease
per Paragraph 1.11, the form of the guaranty to be executed by each such
Guarantor shall be in the form most recently published by the American
Industrial Real Estate Association, and each such Guarantor shall have the same
obligations as Tenant under this lease, including but not limited to the
obligation to provide the Tenancy Statement and information required in
Paragraph 16.

 

37.2         Additional Obligations of Guarantor.  It shall constitute a Default
of the Tenant under this Lease if any such Guarantor fails or refuses, upon
reasonable request by Landlord to give: (a) evidence of the due execution of the
guaranty called for by this Lease, including the authority of the Guarantor (and
of the party signing on Guarantor’s behalf) to obligate such Guarantor on said
guaranty, and resolution of its board of directors authorizing the making of
such guaranty, together with a certificate of incumbency showing the signatures
of the persons authorized to sign on its behalf, (b) current financial
statements of Guarantor as may from time to time be requested by Landlord, (c) a
Tenancy Statement, or (d) written confirmation that the guaranty is still in
effect.

 

38.          Quiet Possession.  Upon payment by Tenant of the rent for the
Premises and the performance of all of the covenants, conditions and provisions
on Tenant’s part to be observed and performed under this Lease, Tenant shall
have quiet possession of the Premises for the entire term hereof subject to all
of the provisions of this Lease.

 

39.          Options.

 

39.1         Definition.  As used in this Lease, the word “Option” has the
following meaning: (a) the right to extend the term of this Lease or to renew
this Lease or to extend or renew any lease that Tenant has on other property of
Landlord.

 

39.2         Options Personal to Original Tenant.  Each Option granted to Tenant
in this Lease is personal to the original Tenant named in Paragraph 1.1 hereof
and any Permitted Transferee, and cannot be voluntarily or involuntarily
assigned or exercised by any person or entity other than said original Tenant
and any Permitted Transferee while the original Tenant or any Permitted
Transferee is in full and actual possession of the Premises and without the
intention of thereafter assigning or subletting.  The Options, if any, herein
granted to Tenant are not assignable, either as a part of an assignment of this
Lease or separately or apart therefrom, and no Option may be separated from this
Lease in any manner, by reservation or otherwise.

 

39.3         Multiple Options.  In the event that Tenant has any multiple
Options to extend or renew this Lease, a later option cannot be exercised unless
the prior Options to extend or renew this Lease have been validly exercised.

 

39.4         Effect of Default on Options.

 

(a)           Tenant shall have no right to exercise an Option, notwithstanding
any provision in the grant of Option to the contrary: (i) during the period
commencing with the giving of any notice of Default under Paragraph 13.1 and
continuing until the noticed Default is cured, or (ii) during the time Tenant is
in Breach of this

 

19

--------------------------------------------------------------------------------


 

Lease, or (iii) in the event that Landlord has given to Tenant three (3) or more
notices of separate Defaults under Paragraph 13.1 during the twelve (12) month
period immediately preceding the exercise of the Option, whether or not the
Defaults are cured.

 

(b)           The period of time within which an Option may be exercised shall
not be extended or enlarged by reason of Tenant’s inability to exercise an
Option because of the provisions of Paragraph 39.4(a)

 

40.          Rules and Regulations.  Tenant agrees that it will abide by, and
keep and observe all reasonable rules and regulations (“Rules and Regulations”)
which Landlord may make from time to time for the management, safety, care, and
cleanliness of the grounds, the parking and unloading of vehicles and the
preservation of good order, as well as for the convenience of other occupants or
tenants of the Building and the Industrial Center and their invitees.

 

41.          Security Measures.  Tenant hereby acknowledges that the rental
payable to Landlord hereunder does not include the cost of guard service or
other security measures, and that Landlord shall have no obligation whatsoever
to provide same.  Tenant assumes all responsibility for the protection of the
Premises, Tenant, its agents and invitees and their property from the acts of
third parties.

 

42.          Reservations.  Landlord reserves the right, from time to time, to
grant, without the consent or joinder of Tenant, such easements, rights of way,
utility raceways, and dedications that Landlord deems necessary, and to cause
the recordation of parcel maps and restrictions, so long as such easements,
rights of way, utility raceways, dedications, maps and restrictions do not
reasonably interfere with the use of the Premises by Tenant.  Tenant agrees to
sign any documents reasonably requested by Landlord to effectuate any such
easement rights, dedication, map or restrictions.

 

43.          Performance Under Protest.  If at any time a dispute shall arise as
to any amount or sum of money to be paid by one Party to the other under the
provisions hereof, the Party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said Party to institute suit for recovery of such sum.  If it
shall be adjudged that there was no legal obligation on the part of said Party
to pay such sum or any part thereof, said Party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay under the
provisions of this Lease.

 

44.          Authority.  If either Party hereto is a corporation, trust, limited
liability company, or general or limited partnership, each individual executing
this Lease on behalf of such entity represents and warrants that he or she is
duly authorized to execute and deliver this Lease on it’s behalf and that such
entity is duly authorized and existing and qualified to do business in
California and that Tenant has the full right and legal authority to enter into
this lease.

 

45.          Conflict.  Any conflict between the printed provisions of this
Lease and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

 

46.          Offer.  Preparation of this Lease by either Landlord or Tenant or
Landlord’s agent or Tenant’s agent and submission of same to Tenant or Landlord
shall not be deemed an offer to lease.  This Lease is not intended to be binding
until executed and delivered by all Parties hereto.

 

47.          Amendments.  This Lease may be modified only in writing, signed by
the parties in interest at the time of the modification.  The Parties shall
amend this Lease from time to time to reflect any adjustments that are made to
the Base Rent or other rent payable under this Lease.  As long as they do not
materially change Tenant’s obligations hereunder, Tenant agrees to make such
reasonable non-monetary modification to this Lease as may be reasonably required
by an institutional insurance company or pension plan Lender in connection with
the obtaining of normal financing or refinancing of the property of which the
Premises are a part.

 

48.          Multiple Parties.  Except as otherwise expressly provided herein,
if more than one person or entity is named herein as either Landlord or Tenant,
the obligations of such multiple parties shall be the joint and several
responsibility of all persons or entities named herein as such Landlord or
Tenant.

 

49.          This lease is contingent upon Landlord purchasing the building by
December 15, 2005.

 

50.          Tenant Improvements:  Upon notice from Tenant and Tenant depositing
with Lessor $600,000 in cash (Lessor to deposit said money in Landlord’s name in
a savings account at Wells Fargo however all interest will accrue to Tenant and
be returned to Tenant unless Tenant defaults hereunder), Landlord shall at its
sole cost and expense demolish all the interior improvements (“Landlord Work”)
in ½ the building and return the Premises to shell condition which shell
condition shall include, but not be limited to the removal of all HVAC units and
patch the roof. The parties shall agree on the definition shell condition prior
to execution of this Lease.  If the Landlord Work for 415A is not complete
within thirity (30) days of Tenant having posted the security deposit for the
Tenant Improvements, then Tenant shall be permitted to do the demolition and
deduct the cost of the demolition from the Base Rent.  Upon Tenant finishing the
Tenant Improvements (as defined below), Landlord shall immediately return the
cash deposit and all interest to Tenant. Upon notice from Tenant and Tenant
depositing with Landlord an additional $600,000 cash to be held in the same
manner as the first cash deposit, Landlord shall at its sole cost and expense
demolish all the interior improvements in the second half of the building and
return the Premises to shell condition as defined above (“Landlord Work”).  If
the Landlord Work for 415B is not complete within thirity (30) days of Tenant
having posted the security deposit for the Tenant Improvements, then Tenant
shall be permitted to do the demolition and deduct the cost of the demolition
from the Base Rent.  Upon Tenant finishing Tenant Improvements in this half of
the building, Lessor shall return the cash deposit and all accrued interest to
Lessee.

 

20

--------------------------------------------------------------------------------


 

This is not a rent or lease guarantee but is rather a guarantee to replace the
improvements being demolished by Landlord at the request of Tenant.  The
Landlord hereby approves of office, R&D, lab, wet lab, light manufacturing and
warehouse Tenant Improvements being constructed in the Premises by Tenant. There
will be no restriction to the amount of lab space allowed in the facility.

 

All Tenant Improvements are to be designed in a first class code compliant
manner, built and paid for by Tenant.  Landlord to approve Tenant’s plans,
Landlord’s approval shall not be unreasonably withheld or delayed. Tenant must
improve the space to at least an 75% office/lab/r&d buildout. Tenant shall
contract with their own general contractor, subject to Landlord’s sole approval
(Southbay Construction is hereby approved), and timely pay for all improvements
to the Premises.  Tenant shall commence all Tenant Improvements within 6 months
of turnover of space to Tenant and diligently pursue the construction.  till
completion or landlord shall have the option to terminate this lease.  Tenant
improvements shall include, but not be limited to all drywall, insulation, wall
coverings, window coverings, floor coverings, restrooms, HVAC, fire sprinklers
distributed (must be semi recessed in dropped ceiling areas), lights, electric,
plumbing, doors, plans and permits.  All dropped ceilings to be a minimum of ten
foot in height  (12 foot in lobby-lobby may be a gypboard ceiling) with a
standard white 2x4 grid with white doublelook ceiling tiles and 3 tube 2x4 drop
in flourescent lights with parabolic or prismatic lenses.  All doors to be solid
core prefinished birch- 9’ in height. All offices and conference rooms to have a
minimum of 3’ sidelight glass.  Hallways to be a minimum of six feet wide.
Carpet to be a minimum of 32 ounces looped pile.  Building must be balanced with
100% HVAC distributed (a minimum of 1 ton per every 350 sq. ft.) with either a
VAV system or multiple prepackaged gas/electric units (Carrier or Trane). Tenant
to install at least two tiled restroom cores (with a separate mens and womens
room ) at a mutually acceptable location to landlord.  These building standards
are defined here to set a minimum standard of improvements to be performed by
Tenant, Tenant shall be allowed to upgrade any or all of these finishes and
Lessor shall not unreasonably withhold their approval.

 

Landlord at Landlord’s sole cost and expense shall immediately paint the
Building in colors selected by Tenant and shall provide Tenant a $25,000 tenant
improvement allowance to upgrade the entrance to the Building and build a
walkway between this Building and 1263 Arques.

 

51.          OPTION TO EXTEND:      Subject to the terms and conditions set
forth below, Tenant may at its option extend the Terms of this Lease for
(1) period of ten (10) years.  Such period is called the “Renewal Term.”  The
Renewal Term shall be upon the same terms contained in this Lease, except that
(i) Landlord shall have no obligation to provide Tenant with any Tenant
Improvement Allowance or demolition in connection with the Renewal Term,
(ii) the Base Rental during the Renewal Term shall be calculated as set forth
below, and (iii) any reference in the Lease to the “Term” of the Lease shall be
deemed to include the Renewal Term and apply thereto, unless it is expressly
provided otherwise.  Tenant shall have no additional extension options.

 

A.  The Base Rent during the Renewal Term shall be at ninety five percent (95%)
of the then fair market rate (defined hereinafter) for such space for a term
commencing of the first day of the Renewal Term.  “Market Rate” shall mean the
then prevailing market rate for a comparable term commencing on the first day of
the Renewal Term for tenants of comparable size and creditworthiness for
comparable space in the Building and other first class R&D/Office buildings in
the Sunnyvale-Oakmead Area.  In no event shall the rent be less than $53,700 and
shall increase a minimum of 3% per year.

 

B.  To exercise any option, Tenant must deliver a binding written notice to
Landlord not sooner than ten (10) months nor later than six (6) months prior to
the expiration of the initial Term of this Lease.  Thereafter, the Market Rate
for the Renewal Term shall be calculated pursuant to Subsection A above and
Landlord shall inform Tenant of the Market Rate.  If the parties cannot agree on
the Market Rate, the parties shall each appoint a real estate broker or
appraiser (with at least 10 years experience in R&D leasing in Silicon Valley)
to determine the Market Rate. If the lower of the two is within 90% of the
higher of the two valuations, then the Market Rent shall be the average of the
two. If the lower of the two valuations is less than 90% of the higher
valuation, then the two brokers/appraisers originally selected by the parties
shall select a third broker/appraiser who shall present their final
determination of Market Rate to the third broker/appraiser, and the third
broker/appraiser shall pick one of those two as being the Market Rate. The
determination of the third broker/appraiser shall be binding on the parties. The
market rent shall be determined within 60 days of the date of Tenant’s exercise
of its option. In no event shall the rent be less than $53,732 and shall
increase by a minimum of 3% per year. If Tenant fails to timely give its notice
of exercise, Tenant will be deemed to have waived its option to extend.

 

52.          First Right of Offering: The Tenant shall have the right of first
offer to purchase the property should Landlord decide to sell the property.  At
the time Landlord decides to sell the property, Landlord shall give Tenant
written notice of the price that Landlord intends to sell the building for and
Tenant shall have 10 business days to inform Landlord by written notice that it
intends to purchase the building for all cash within 90 days.  Failure of Tenant
to purchase the building at that time will make this right of first offer null
and void forever.  If Tenant fails to inform Landlord in writing that it intends
to purchase the building within 10 business days then Landlord shall be free to
sell the property to any third party as long as the purchase price is within 10%
of the price previously offered to Tenant. If the price is lower than 10% then
Tenant shall have five (5) business days to match said offer.  Tenant shall
purchase the building “AS IS” and sign a 1542 waiver releasing Landlord of all
liability known or unknown upon the close of escrow. Said Right of First Offer
shall be subordinate to the rights of a lender that is acquiring the property
through a deed in lieu or a foreclosure.

 

LANDLORD AND TENANT HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM
AND PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO.  THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD

 

21

--------------------------------------------------------------------------------


 

AND TENANT WITH RESPECT TO THE PREMISES.

 

THIS LEASE PREPARED FOR YOUR ATTORNEY’S REVIEW AND APPROVAL.  FURTHER, EXPERTS
SHOULD BE CONSULTED TO THE PRESENCE OF ASBESTOS, UNDERGROUND STORAGE TANKS OR
HAZARDOUS SUBSTANCES.  NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE
AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION OR BY THE REAL ESTATE BROKERS OR
THEIR CONTRACTORS, AGENTS OR EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES; THE PARTIES SHALL RELY SOLELY UPON THE ADVICE OF THEIR OWN COUNSEL AS
TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.  IF THE SUBJECT PROPERTY IS IN
A STATE OTHER THAN CALIFORNIA, AN ATTORNEY FROM THE STATE WHERE THE PROPERTY IS
LOCATED SHOULD BE CONSULTED.

 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures..

 

Executed at:

 

 

 

Executed at:

 

 

 

 

 

on:

 

 

 

on:

 

 

 

By Landlord:

 

By Tenant:

 

 

 

Oakmead Ventures, LLC

 

Symyx Technologies, Inc.

By D&M Investors Fund I LLC

 

A Delaware Corporation

Its: Managing Member

 

 

by D&M Ventures LP

 

 

Its: Sole Member

 

 

by David Dollinger Living Trust

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

David Dollinger, Trustee

 

Jeryl L. Hilleman

 

 

Executive Vice President &

 

 

Chief Financial Officer

 

 

 

 

 

 

Address:

555 Twin Dolphin Dr. #500

 

Address:

3100 Central Expressway

 

Redwood City, Ca. 94010

 

 

Santa Clara, CA 95051

 

 

 

 

Telephone: (650) 508-8666

 

Telephone: (408) 773-4070

 

 

 

Facsimile: (650) 508-8686

 

Facsimile: (408) 773-4068

 

22

--------------------------------------------------------------------------------